EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

RECEIVABLES PURCHASE AGREEMENT

 

Dated as of April 24, 2003

 

among

 

SPX RECEIVABLES, LLC

 

as Seller,

 

SPX CORPORATION

 

as Collection Agent,

 

ATLANTIC ASSET SECURITIZATION CORP.,

 

as Issuer,

 

and

 

CREDIT LYONNAIS, NEW YORK BRANCH

 

as a Bank and as Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Table of Contents

 

         Page


--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS    1 ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES    1

SECTION 1.01.

 

Purchase Facility.

   1

SECTION 1.02.

 

Making Purchases.

   2

SECTION 1.03.

 

Receivable Interest Computation.

   3

SECTION 1.04.

 

Settlement Procedures.

   3

SECTION 1.05.

 

Fees.

   6

SECTION 1.06.

 

Payments and Computations, Etc.

   6

SECTION 1.07.

 

Dividing or Combining Receivable Interests.

   6

SECTION 1.08.

 

Increased Costs and Requirements of Law.

   7

SECTION 1.09.

 

Security Interest.

   8

SECTION 1.10.

 

Taxes.

   9

SECTION 1.11.

 

Repurchase Option.

   11 ARTICLE II REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF
TERMINATION    12

SECTION 2.01.

 

Representations and Warranties; Covenants.

   12

SECTION 2.02.

 

Events of Termination.

   12 ARTICLE III INDEMNIFICATION    13

SECTION 3.01.

 

Indemnities by the Seller.

   13 ARTICLE IV ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES    15

SECTION 4.01.

 

Designation of Collection Agent.

   15

SECTION 4.02.

 

Duties of Collection Agent.

   15

SECTION 4.03.

 

Certain Rights of the Agent.

   16

SECTION 4.04.

 

Rights and Remedies.

   17

SECTION 4.05.

 

Further Actions Evidencing Purchases.

   17

SECTION 4.06.

 

Covenants of the Collection Agent and the Seller.

   18

SECTION 4.07.

 

Indemnities by the Collection Agent.

   19

SECTION 4.08.

 

Representations and Warranties of the Collection Agent.

   20 ARTICLE V THE AGENT    21

SECTION 5.01.

 

Authorization and Action.

   21

SECTION 5.02.

 

Agent’s Reliance, Etc.

   21

SECTION 5.03.

 

Credit Lyonnais and Affiliates.

   22

SECTION 5.04.

 

Bank’s Purchase Decision.

   22 ARTICLE VI MISCELLANEOUS    23

SECTION 6.01.

 

Amendments, Etc.

   23

SECTION 6.02.

 

Notices, Etc.

   23

SECTION 6.03.

 

Assignability.

   24

SECTION 6.04.

 

Costs, Expenses and Taxes.

   25

SECTION 6.05.

 

No Proceedings.

   26

SECTION 6.06.

 

Confidentiality.

   26

SECTION 6.07.

 

GOVERNING LAW.

   27

SECTION 6.08.

 

SUBMISSION TO JURISDICTION.

   27

SECTION 6.09.

 

WAIVER OF JURY TRIAL.

   28

SECTION 6.10.

 

Execution in Counterparts.

   28

 

i



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Table of Contents

(continued)

 

         Page


--------------------------------------------------------------------------------

SECTION 6.11.

 

Construction of the Agreement.

   28

SECTION 6.12.

 

Survival of Termination.

   28

SECTION 6.13.

 

Severability.

   28

SECTION 6.14.

 

Excess Funds.

   28

SECTION 6.15.

 

No Recourse.

   29

SECTION 6.16.

 

United States Federal Income Tax Treatment.

   29

 

EXHIBITS EXHIBIT I   —   DEFINITIONS EXHIBIT II   —   CONDITIONS OF PURCHASES
EXHIBIT III   —   REPRESENTATIONS AND WARRANTIES EXHIBIT IV   —   COVENANTS
EXHIBIT V   —   EVENTS OF TERMINATION ANNEXES ANNEX A   —   FORM OF PURCHASE
REQUEST ANNEX B   —   CONCENTRATION PERCENTAGE ANNEX C   —   CREDIT AND
COLLECTION POLICY ANNEX D   —   FORM OF INVOICES ANNEX E   —   FORM OF LOCK-BOX
AGREEMENT ANNEX F   —   MONTHLY REPORT ANNEX G   —   LOCK-BOX ACCOUNTS ANNEX H  
—   FISCAL MONTH CALENDAR ANNEX I       SCHEDULE OF CLOSING DOCUMENTS

 

ii



--------------------------------------------------------------------------------

EXECUTION COPY

 

RECEIVABLES PURCHASE AGREEMENT

 

Dated as of April 24, 2003

 

SPX RECEIVABLES, LLC, a Delaware limited liability company (the “Seller”), SPX
CORPORATION, a Delaware corporation (the “Collection Agent,” and “SPX”),
ATLANTIC ASSET SECURITIZATION CORP., a Delaware corporation (the “Issuer”) and
CREDIT LYONNAIS NEW YORK BRANCH (“Credit Lyonnais”), a branch of a French
banking corporation, individually and as administrative agent (the “Agent”) for
the Investors and the Banks (as defined herein), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. References in the Exhibits to “the
Agreement” refer to this Agreement, as amended, modified or supplemented from
time to time.

 

The Seller has acquired, and may continue to acquire, Receivables from SPX
(which either originated the Receivables or acquired the Receivables pursuant to
the Purchase and Contribution Agreement (as defined herein)), either by purchase
or by contribution to the capital of the Seller, as determined from time to time
by the Seller and SPX. The Seller is prepared to sell undivided fractional
ownership interests (referred to herein as “Receivable Interests”) in the
Receivables. The Issuer may, in its sole discretion, purchase such Receivable
Interests, and the Banks shall (if the Issuer does not) purchase such Receivable
Interests, in each case on the terms set forth herein. Accordingly, the parties
agree as follows:

 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

SECTION 1.01. Purchase Facility.

 

(a) On the terms and conditions hereinafter set forth, the Issuer may, in its
sole discretion, and the Banks shall, ratably in accordance with their
respective Bank Commitments, purchase Receivable Interests from the Seller from
time to time during the period from the date hereof to the Facility Termination
Date, in the case of the Issuer, and to the Commitment Termination Date, in the
case of the Banks. Under no circumstances shall the Issuer make any such
purchase, or the Banks be obligated to make any such purchase, if after giving
effect to such purchase the aggregate outstanding Capital of Receivable
Interests would exceed the Purchase Limit.

 

(b) The Seller may, upon at least five Business Days’ notice to the Agent,
terminate this purchase facility in whole or, from time to time, reduce in part
the unused portion of the Purchase Limit; provided that each partial reduction
shall be in the amount of at least $1,000,000 or an integral multiple thereof.



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(c) Subject to the conditions described in Section 2(b) of Exhibit II to this
Agreement, Collections attributable to Receivable Interests shall be
automatically reinvested pursuant to Section 1.04(b)(ii) in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of the applicable Receivable Interest percentages.

 

(d) The Seller may request an extension of the Commitment Termination Date to a
date occurring up to 364 days after the then Commitment Termination Date, in
writing not more than 90 nor less than 45 days prior to the then Commitment
Termination Date. If one or more Banks having Bank Commitments equal to 100% of
the Purchase Limit shall in their sole discretion consent to such extension not
less than 30 days prior to the then Commitment Termination Date, then the date
set forth in clause (d) of the first sentence of the definition of Commitment
Termination Date shall be extended to the requested date (occurring up to 364
days after the then Commitment Termination Date). If one or more Banks having
Bank Commitments less than 100% of the Purchase Limit desire to consent to the
extension (the “Consenting Banks”), but the other Banks decline to consent to
the extension (the “Non-Consenting Banks”), then the extension shall be granted,
and, at the option of the Agent of the Consenting Banks, either (x) the Purchase
Limit shall be reduced by the Bank Commitment of the Non-Consenting Banks, as of
the date that would have been the Commitment Termination Date but for the
extension, or (b) the Agent of the Consenting Banks shall find a replacement for
the Non-Consenting Banks, which replacement shall be an Eligible Assignee. Any
failure of any Bank to respond to the Seller’s request for an extension shall be
deemed a denial of such request by such Bank.

 

SECTION 1.02. Making Purchases.

 

(a) Each incremental purchase of a Receivable Interest (including any purchase
made upon the expiration of a Fixed Period) shall be made on at least three
Business Days’ notice from the Seller to the Agent. Each such Purchase Request
shall be in the form of Annex A and shall specify (i) the amount requested to be
paid to the Seller (such amount, which shall not be less than $1,000,000, being
referred to herein as the initial “Capital” of each Receivable Interest then
being purchased), (ii) the date of such purchase (which shall be a Business Day)
and (iii) the desired duration of the initial Fixed Period for each such
Receivable Interest. The Agent shall promptly thereafter notify the Seller
whether the Issuer has determined to make a purchase and, if so, whether all of
the terms specified by the Seller are acceptable to the Issuer. If the Issuer
has determined not to make a proposed purchase, the Agent shall promptly send
notice of the proposed purchase to all of the Banks concurrently specifying the
date of such purchase, each Bank’s Percentage multiplied by the aggregate amount
of Capital of the Receivable Interests being purchased, the Assignee Rate for
the Fixed Period for such Receivable Interest, and the duration of the Fixed
Period for such Receivable Interest (which shall be one day if the Seller has
not selected another period).

 

(b) On the date of each such purchase of a Receivable Interest, the Issuer or
the Banks, as the case may be, shall, upon satisfaction of the applicable
conditions set forth in Exhibit II hereto, make available to the Seller in same
day funds, to the account designated by

 

2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

the Seller to the Agent in writing, an amount equal to the initial Capital of
such Receivable Interest.

 

(c) Effective on the date of each purchase pursuant to this Section 1.02 and
each reinvestment pursuant to Section 1.04, the Seller hereby sells and assigns
to the Agent, for the benefit of the parties making such purchase, an undivided
percentage ownership interest, to the extent of the Receivable Interests then
being purchased, in each Pool Receivable then existing and in the Related
Security and Collections with respect to, and other proceeds of, such Pool
Receivable and Related Security.

 

(d) Notwithstanding the foregoing, a Bank shall not be obligated to make
purchases under this Section at any time in an amount which would exceed such
Bank’s Bank Commitment less an amount equal to such Bank’s Percentage of the
outstanding and unpaid Capital of the Issuer. Each Bank’s obligation shall be
several, such that the failure of any Bank to make available to the Seller any
funds in connection with any purchase shall not relieve any other Bank of its
obligation, if any, hereunder to make funds available on the date of such
purchase, and if any Bank shall fail to make funds available, each remaining
Bank shall (subject to the limitation in the preceding sentence) make available
its pro rata portion of the funds required for such purchase.

 

SECTION 1.03. Receivable Interest Computation.

 

Each Receivable Interest shall be initially computed on its date of purchase.
Thereafter until the Termination Date for such Receivable Interest, such
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day other than a Liquidation Day with respect to such
Receivable Interest. Any Receivable Interest, as computed (or deemed recomputed)
as of the day immediately preceding the Termination Date for such Receivable
Interest, shall thereafter remain constant. Such Receivable Interest shall
become zero when Capital thereof and Yield thereon shall have been paid in full,
all other amounts owed by the Seller hereunder to the Investors, the Banks or
the Agent are paid in full and the Collection Agent shall have received the
accrued Collection Agent Fee thereon.

 

SECTION 1.04. Settlement Procedures.

 

(a) Collection of the Pool Receivables shall be administered by a Collection
Agent, in accordance with the terms of Article IV of this Agreement. The Seller
shall provide to the Collection Agent (if other than the Seller) on a timely
basis all information needed for such administration, including notice of the
occurrence of any Liquidation Day and current computations of each Receivable
Interest.

 

(b) The Collection Agent shall, on each day on which Collections of Pool
Receivables are received by it with respect to any Receivable Interest:

 

(i) set aside on its books and hold in trust (and, at the request of the Agent
on or after the occurrence of an Incipient Event of Termination segregate) for
the Investors or the Banks that hold such Receivable Interest, out of the
percentage of such Collections represented by such Receivable Interest, an
amount equal to the Yield and

 

3



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Collection Agent Fee accrued through such day for such Receivable Interest and
not previously set aside;

 

(ii) if such day is not a Liquidation Day, reinvest with the Seller, on behalf
of the Investors or the Banks that hold such Receivable Interest, the remainder
of such percentage of Collections represented by such Receivable Interest, to
the extent representing a return of Capital, by recomputation of such Receivable
Interest pursuant to Section 1.03;

 

(iii) if such day is a Liquidation Day, set aside on its books and hold in trust
(and, at the request of the Agent on or after the occurrence of an Incipient
Event of Termination, segregate into a separate account into which no other
funds are deposited) for the Investors or the Banks that hold such Receivable
Interest the entire remainder of such percentage of Collections; provided that
if amounts are set aside and held in trust on any Liquidation Day and thereafter
during such Settlement Period, the conditions set forth in paragraph 2 of
Exhibit II are satisfied or are waived by the Agent, such previously set aside
amounts shall, to the extent representing a return of Capital, be reinvested in
accordance with the preceding clause (ii) on the day of such subsequent
satisfaction or waiver of conditions; and

 

(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing clause (ii) or the proviso to clause (iii), release to the
Seller for its own account any Collections in excess of such amounts and the
amounts that are required to be set aside pursuant to clause (i) above.

 

(c) The Collection Agent shall deposit into the Agent’s Account, on the last day
of each Settlement Period for a Receivable Interest, Collections held for the
Investors or the Banks that relate to such Receivable Interest pursuant to
Section 1.04(b).

 

(d) On the last day of each Settlement Period and upon receipt of funds
deposited into the Agent’s Account, the Agent shall distribute them as follows:

 

(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Investors or the Banks that hold the relevant Receivable Interest in payment
in full of all accrued Yield and second to the Collection Agent in payment in
full of all accrued Collection Agent Fees; and

 

(ii) if such distribution occurs on a Liquidation Day, first to the Investors or
the Banks that hold the relevant Receivable Interest in payment in full of all
accrued Yield, second to such Investors or Banks in reduction to zero of all
Capital, third to such Investors or Banks or the Agent in payment of any other
amounts payable by the Seller hereunder, and fourth to the Collection Agent in
payment in full of all accrued and unpaid Collection Agent Fees.

 

After the Capital and Yield and Collection Agent Fees with respect to a
Receivable Interest, and any other amounts payable by the Seller to the
Investors, the Banks or

 

4



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

the Agent hereunder, have been paid in full, all additional Collections with
respect to such Receivable Interest shall be paid to the Seller for its own
account.

 

(e) For the purposes of this Section 1.04:

 

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any Dilution (except for any such reduction or
adjustment resulting from or relating to the bankruptcy or other financial
inability to pay of the Obligor of such Receivable), the Seller shall be deemed
to have received on such day a Collection of such Pool Receivable in the amount
of such reduction or adjustment, which reduction or adjustment shall be required
to be paid pursuant to Section 1.04(g) below and (except on any Liquidation Day)
shall be reflected on the next succeeding Monthly Report;

 

(ii) if on any day any of the representations or warranties in paragraph (h) of
Exhibit III is not true with respect to any Pool Receivable, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in
full, which deemed receipt shall be required to be paid pursuant to Section
1.04(g) below and (except on any Liquidation Day) shall be reflected on the next
succeeding Monthly Report;

 

(iii) if and to the extent the Agent, the Investors or the Banks shall be
required for any reason to pay over to an Obligor (or to any trustee, receiver,
custodian or similar official in any proceeding of the type contemplated by
paragraph (h) of Exhibit V) any amount received by it hereunder, such amount
shall be deemed not to have been so received but rather to have been retained by
the Seller and, accordingly, the Agent, the Investors or the Banks, as the case
may be, shall have a claim against the Seller for such amount, payable when and
to the extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

(f) Except as provided in Section 1.04(e) (i) or (ii), or as otherwise required
by applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivables shall be applied to the Receivables of such Obligor
in the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates its payment for application to
specific Receivables.

 

(g) Except for any Liquidation Day, the Seller shall deliver to the Collection
Agent no later than the date the relevant Monthly Report is required to be
delivered to the Agent an amount equal to all Collections deemed received by the
Seller pursuant to Section 1.04(e)(i) or (ii) above and the Collection Agent
shall hold or distribute such Collections in accordance with Section 1.04(b). In
the case of any Liquidation Day, the Seller shall forthwith deliver to the
Collection Agent the amounts specified in the preceding sentence. If Collections
are then being paid to the Agent, or Lock-Box Accounts directly or indirectly
owned or controlled by the Agent, the Collection Agent shall forthwith cause
such deemed Collections to be paid to the Agent or such Lock-Box Accounts. So
long as the Seller shall hold any Collections or deemed Collections

 

5



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

required to be paid to the Collection Agent or the Agent, it shall set aside on
its books and hold such Collections in trust and shall clearly mark its records
to reflect such trust.

 

SECTION 1.05. Fees.

 

(a) The Collection Agent shall be entitled to receive a fee (the “Collection
Agent Fee”) of 1% per annum on the average daily balance of the Receivables Pool
payable on the last day of each Settlement Period for such Receivable Interest.
Upon three Business Days’ notice to the Agent, the Collection Agent (if not the
Originator, the Seller or its designee or an Affiliate of the Seller) may elect
to be paid, as such fee, a different percentage per annum on the average daily
balance of the Receivables Pool, but in no event in excess of 110% of the
reasonable costs and expenses of the Collection Agent in administering and
collecting the Receivables in such Receivables Pool. The Collection Agent Fee
shall be payable by the Seller only from Collections pursuant to, and subject to
the priority of payment set forth in, Section 1.04.

 

(b) The Seller agrees to pay to the Agent certain fees in the amounts and on the
dates set forth in the Fee Agreement.

 

SECTION 1.06. Payments and Computations, Etc.

 

(a) All amounts to be paid or deposited by the Seller or the Collection Agent
hereunder to or for the account of the Agent, the Issuer or any other Investor
or the Banks shall be paid or deposited no later than 11:00 a.m. (New York City
time) on the day when due in same day funds to the Agent’s Account.

 

(b) The Seller shall, to the extent permitted by law, pay interest on any amount
not paid or deposited by the Seller (whether as Collection Agent or otherwise)
when due hereunder, at an interest rate per annum equal to 2% per annum above
the Alternate Base Rate, payable on demand.

 

(c) All computations of interest under clause (b) above and all computations of
Yield, fees, and other amounts hereunder shall be made on the basis of a year of
360 days (365 days if computed with reference to the Alternate Base Rate) for
the actual number of days elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

 

SECTION 1.07. Dividing or Combining Receivable Interests.

 

The Agent, on notice to or upon request of the Seller on or prior to the last
day of any Fixed Period, may either (i) divide any Receivable Interest into two
or more Receivable Interests having aggregate Capital equal to the Capital of
such divided Receivable Interest, or (ii) combine any two or more Receivable
Interests originating on such last day or having Fixed Periods ending on such
last day into a single Receivable Interest having Capital equal to the aggregate
of the Capital of such Receivable Interests.

 

6



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

SECTION 1.08. Increased Costs and Requirements of Law.

 

(a) If Credit Lyonnais, the Agent, any Investor, any Bank, any entity which
enters into a commitment to purchase Receivable Interests or interests therein
or any entity which provides liquidity or credit enhancement (each an “Affected
Person”) determines in its reasonable discretion that compliance with any law or
regulation or any guideline or request, or any change in such law, regulation,
guideline or request, or any change in the interpretation, administration or
application thereof, from any central bank, any governmental authority or any
accounting board or authority (whether or not having the force of law), which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic (whether or not
having the force of law).

 

(i) affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or to lend against or otherwise to maintain the
investment in the Issuer, Pool Receivables or interests therein, hereunder or
under any commitments to an Investor related to this Agreement or to the funding
thereof or any related liquidity facility or credit enhancement facility (or any
participation therein) and other commitments of the same type or

 

(ii) increases the cost to an Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, Receivable Interests in respect of
which the Yield is computed by reference to the Eurodollar Rate (Reserve
Adjusted),

 

then, upon demand by such Affected Person (with a copy to the Agent) delivered
no later than 270 days after such circumstances first arise, the Seller shall
pay to the Agent within 30 days of the delivery of such demand, for the account
of such Affected Person (as a third-party beneficiary), from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital or increased
costs to be allocable to the existence of any of such commitments. A certificate
as to such amounts submitted to the Seller and the Agent by such Affected Person
setting forth, in reasonable detail, the basis for and the calculation thereof
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) In the event that any change in any requirement of law or in the
interpretation by any governmental authority or application to an Affected
Person of a requirement of law or change thereto by the relevant governmental
authority after the date hereof or compliance by an Affected Person with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority after the date of this Agreement does or
shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, purchases, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Affected Person which are not otherwise included in the determination of the
Alternate Base Rate or Eurodollar Rate (Reserve Adjusted) hereunder

 

7



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

and the result of any of the foregoing is to increase the cost to such Affected
Person of owning the Receivable Interests or to reduce any amount receivable
hereunder or under the Fee Agreement then, upon demand by the Agent delivered no
later than 270 days after such circumstances first arise, the Seller shall pay
to the Agent within 30 days of the delivery of such demand, any additional
amounts (without duplication of amounts referred to in Section 1.08(a) necessary
to compensate such Affected Person for such additional cost or reduced amount
receivable. A certificate as to such additional cost or reduced amount
receivable submitted to the Seller by the Agent setting forth, in reasonable
detail, the basis for and the calculation thereof shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) For the avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board or any other change
in national or international generally accepted principles of accounting
(whether foreign or domestic) that would require the consolidation of some or
all of the assets and liabilities of any Investor, including the assets and
liabilities which are the subject of this Agreement and/or other Transaction
Documents, with those of any Affected Person (other than such Investor), shall
constitute a change in the interpretation, administration or application of a
law, regulation, guideline or request subject to Section 1.08(a) and (b).

 

(d) Upon the election by any Affected Person to request reimbursement from the
Seller for increased costs under Section 1.08(a), (b), (c) or for Taxes or Other
Taxes under Section 1.10 hereof, the Seller may, upon prior notice to the Agent
and such Affected Person, seek a replacement Bank to whom such additional costs,
Taxes or Other Taxes shall not apply and which shall be satisfactory to the
Agent (a “Replacement Bank”); provided, however, that the Seller may not seek a
replacement for a Bank which is also the Agent unless the Issuer is also
terminated as a party to this Agreement and all its respective Receivable
Interests are repaid in full. Each Affected Person agrees that, should it be
identified for replacement pursuant to this Section 1.08(d), upon payment in
full of all amounts due and owing to such Affected Person hereunder and under
the other Transaction Documents, it will promptly execute and deliver all
documents and instruments reasonably required by the Seller to assign such
Affected Person’s portion of the Capital to the applicable Replacement Bank. Any
such replacement shall not relieve the Seller of its obligation to reimburse the
Affected Person for any such increased costs, Taxes or Other Taxes incurred
through the date of such replacement.

 

SECTION 1.09. Security Interest.

 

As collateral security for the performance by the Seller of all the terms,
covenants and agreements on the part of the Seller (whether as Seller or
otherwise) to be performed under this Agreement or any Transaction Document
delivered to the Agent in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, fees,
expenses or otherwise, the Seller hereby assigns to the Agent for its benefit
and the ratable benefit of the Investors and the Banks, and hereby grants to the
Agent for its benefit and the ratable benefit of the Investors and the Banks, a
security interest in, all of the Seller’s right, title and interest in, to and
under (but none of the Seller’s obligations under) all of the following, whether
now or hereafter existing or arising:

 

8



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(a) the Purchase and Contribution Agreement, including, without limitation, (i)
all rights of the Seller to receive monies due or to become due under or
pursuant to the Purchase and Contribution Agreement, (ii) all security interests
and property subject thereto from time to time purporting to secure payment of
monies due or to become due under or pursuant to the Purchase and Contribution
Agreement, (iii) all rights of the Seller to receive proceeds of any insurance,
indemnity or warranty with respect to the Purchase and Contribution Agreement,
(iv) all claims of the Seller for damages arising out of or for breach of or
default under the Purchase and Contribution Agreement, and (v) all rights of the
Seller to compel performance and otherwise exercise all remedies thereunder,

 

(b) all Receivables, the Related Security with respect thereto and the
Collections and all other assets of the Seller, including, without limitation,
all accounts, chattel paper, instruments and general intangibles owned by the
Seller and not otherwise purchased or scheduled to be purchased under this
Agreement,

 

(c) the Lock-Box Accounts and all amounts on deposit therein and all
certificates and instruments, if any, from time to time evidencing any of the
foregoing and

 

(d) to the extent not included in the foregoing, all proceeds of any and all of
the foregoing.

 

SECTION 1.10. Taxes.

 

(a) Any and all payments and deposits required to be made hereunder or under any
other Transaction Document by the Collection Agent or the Seller shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding (x) net income taxes, franchise taxes, branch profits
taxes and any other taxes imposed on an Affected Person as a result of a present
or former connection between such Affected Person and the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein other than a connection arising solely from the
transactions contemplated hereby, (y) all taxes that are attributable to such
Affected Person’s failure to comply with the requirements of paragraph (d) of
this Section 1.10, and (z) all taxes that are imposed, other than as a result of
a change in treaty, law or regulation (or the application or interpretation
thereof), after the date such Affected Person becomes a party to this Agreement
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If the Seller or the
Collection Agent shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder to any Affected Person, (i) the Seller shall make
an additional payment to such Affected Person, in an amount sufficient so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.10), such Affected Person receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Seller or the Collection Agent, as the case may be, shall make
such deductions and (iii) the Seller or the Collection Agent, as the case may
be, shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.

 

9



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(b) In addition, the Seller agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from or under any Transaction Document or from the execution,
delivery or registration of this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).

 

(c) The Seller will indemnify each Affected Person for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 1.10) paid by such
Affected Person and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty days from the date the Affected Person makes written demand
therefor (and a copy of such demand shall be delivered to the Agent). A
certificate as to the amount of such indemnification submitted to the Seller and
the Agent by such Affected Person, setting forth, in reasonable detail, the
basis for and the calculation thereof, shall be conclusive and binding for all
purposes absent manifest error.

 

(d) (1) Each Investor and Bank and any Transferee that is not a “U.S. person” as
that term is defined in Section 7701(a)(30) of the United States Internal
Revenue Code (a “Non-U.S. Person”) shall deliver to the Seller and the
Collection Agent, and if applicable, the assigning Investor or Bank (or, in the
case of a Transferee that holds a participation, to the Investor or Bank from
which the related participation shall have been transferred) on or before the
date on which it becomes a party to this Agreement or becomes a Transferee (or,
in the case of a Transferee that holds a participation, on or before the date on
which such Transferee receives the related participation) two duly completed and
signed copies of either Internal Revenue Service Form W-8BEN (relating to such
Non-U.S. Person and entitling it to a complete exemption from withholding of U.S
taxes on all amounts to be received by such Non-U.S. Person pursuant to this
Agreement and the other Transaction Documents) or Form W-8ECI (relating to all
amounts to be received by such Non-U.S. Person pursuant to this Agreement and
the other Transaction Documents), or successor and related applicable forms, as
the case may be;

 

provided, however, that in the event that a Non-U.S. Person is not a corporation
for U.S. federal income tax purposes, such Non-U.S. Person agrees to take any
actions necessary, and to deliver all additional (or alternative) Internal
Revenue Service forms necessary to establish such Non-U.S. Person’s entitlement
to a complete exemption from withholding of U.S. taxes on all amounts to be
received by such Non-U.S. Person pursuant to this Agreement and the other
Transaction Documents (including causing its partners, members, beneficiaries or
owners, and their beneficial owners, to take any actions and deliver any forms
necessary to establish such exemption).

 

(2) Further, each Non-U.S. Person agrees (i) to deliver to the Seller and the
Collection Agent, and if applicable, the assigning Investor or Bank (or, in the
case of a Transferee that holds a participation, to the Investor or Bank from
which the related participation shall have been transferred) two further duly
completed and signed copies of such Form W-8BEN or W-8ECI or such other Internal
Revenue Service forms required to be delivered pursuant to the proviso following
clause (1) of this Section 1.10(d), as the case may be, or successor and related
applicable forms, on or before the date that any such form expires or

 

10



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

becomes obsolete and promptly after the occurrence of any event requiring a
change from the most recent form(s) previously delivered by it to the Seller and
Collection Agent, and, if applicable, the assigning Investor or Bank (or, in the
case of a Transferee that holds a participation, to the Investor or Bank from
which the related participation shall have been transferred) in accordance with
applicable U.S. laws and regulations and (ii) to notify promptly the Seller and
the Collection Agent, and, if applicable, the assigning Investor or Bank (or, in
the case of a Transferee that holds a participation, the Investor or Bank from
which the related participation shall have been transferred) if it is no longer
able to deliver, or if it is required to withdraw or cancel, any form or
statement previously delivered by it pursuant to subsection 1.10(d)(1) and
(d)(2) including reliance on any forms provided to it pursuant to the proviso
following clause (1) of subsection 1.10(d).

 

(3) Each Investor and Bank and any Transferee that is not a Non-U.S. Person
shall deliver to the Seller and the Collection Agent and, if applicable, the
assigning Investor or Bank (or, in the case of a Transferee that holds a
participation, to the Investor or Bank from which the related participation
shall have been transferred) two duly completed copies of United States Internal
Revenue Service Form W-9 (or applicable successor form) unless it establishes to
the satisfaction of the Seller that it is otherwise eligible for an exemption
from backup withholding tax or other applicable withholding tax. Each such
Investor, Bank or Transferee shall deliver to the Seller and the Collection
Agent and, if applicable, the assigning Investor or Bank (or, in the case of a
Transferee that holds a participation, to the Investor or Bank from which the
related participation shall have been transferred) two further properly
completed and duly executed forms and statements (or applicable successor forms)
at or before the time any such form or statement becomes obsolete.

 

(4) The Agent represents, warrants and covenants that it is a “U.S. branch of a
foreign bank” as defined in Treasury regulations section 1.1441-1(b)(2)(iv)(A)
that is not required to provide a withholding certificate pursuant to Treasury
regulations section 1.1441-4(a)(2)(ii) and the Seller and Collection Agent agree
that this representation will supercede any requirement for the Agent to provide
withholding certificates as provided for in this Section 1.10(d).

 

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Seller or Collection Agent to the relevant governmental authority, the
Seller or Collection Agent will deliver to the Issuer or Agent the original or a
certified copy of the receipt issued by such governmental authority or other
reasonably satisfactory evidence of payment thereof.

 

SECTION 1.11. Repurchase Option.

 

So long as no Event of Termination or Incipient Event of Termination would occur
or be continuing after giving effect thereto, the Seller shall have the right
(the “Call Right”) to repurchase all, but not less than all, of the Receivable
Interests held by the Investors and the Banks upon not less than thirty (30)
days prior written notice to the Agent, but only after 50% of Capital has been
paid pursuant to the Agreement. Such notice shall specify the date that the
Seller desires that such repurchase occur (such date, the “Repurchase Date”). On
the

 

11



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Repurchase Date, the Seller shall transfer to the Agent’s Account in immediately
available funds an amount equal to (i) the Capital of the Receivable Interests
held by the Investors and the Banks, (ii) all accrued and unpaid Yield thereon
to the Repurchase Date, (iii) all accrued and unpaid Fees owing to the Investors
and the Banks, (iv) the Liquidation Fee owing to the Investors and the Banks in
respect of such repurchase and (v) all expenses and other amounts payable
hereunder to any of the Agent, the Investors and the Banks (including, without
limitation, reasonable attorneys’ fees and disbursements). Any repurchase
pursuant to this Section 1.11 shall be made without recourse to or warranty by
the Agent, the Investors or the Banks (except for a warranty that all Receivable
Interests repurchased are transferred free of any lien, security interest or
Adverse Claim created solely by the actions of the Agent, the Investors or the
Banks). Further, on the Repurchase Date the Bank Commitments for all the Banks
shall terminate, each of the Commitment Termination Date and Facility
Termination Date shall have occurred, the Termination Date for all Banks and the
Investors shall have occurred and no further purchases or reinvestments of
Collections shall be made hereunder.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

SECTION 2.01. Representations and Warranties; Covenants.

 

The Seller hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, set forth in Exhibits III and IV,
respectively, hereto.

 

SECTION 2.02. Events of Termination.

 

If any of the Events of Termination set forth in Exhibit V hereto shall occur
and be continuing, the Agent may, by notice to the Seller, take either or both
of the following actions: (x) declare the Facility Termination Date and the
Commitment Termination Date to have occurred (in which case the Facility
Termination Date and the Commitment Termination Date shall be deemed to have
occurred) and (y) without limiting any right under this Agreement to replace the
Collection Agent, designate another Person to succeed SPX as the Collection
Agent; provided that, automatically upon the occurrence of any event (without
any requirement for the passage of time or the giving of notice) described in
paragraphs (g) and (h) of Exhibit V, the Facility Termination Date and the
Commitment Termination Date shall occur. Upon any such declaration or
designation or upon any such automatic termination, the Investors, the Banks and
the Agent shall have (a) the rights of the Seller as “Purchaser” under the
Purchase and Contribution Agreement and (b) in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided after default under the UCC of the appropriate jurisdiction or
jurisdictions and under other applicable law, which rights and remedies shall be
cumulative.

 

12



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

ARTICLE III

 

INDEMNIFICATION

 

SECTION 3.01. Indemnities by the Seller.

 

Without limiting any other rights that the Agent, the Investors, the Banks or
any entity which provides liquidity or credit enhancement or any of their
respective Affiliates or agents (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, costs, expenses,
losses and liabilities (including reasonable attorneys’ fees) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of or resulting from this Agreement or the ownership of Receivable Interests or
in respect of any Receivable or any Contract, excluding, however, (a)
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse (except as
otherwise specifically provided in this Agreement) for uncollectible Receivables
or (c) any taxes (other than Taxes or Other Taxes) incurred by such Indemnified
Party, arising out of or as a result of this Agreement or the ownership of
Receivable Interests or in respect of any Receivable or any Contract. Without
limiting or being limited by the foregoing, the Seller shall pay on demand to
each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following (subject, however, to the exclusions in
clauses (a), (b) and (c) of the previous sentence):

 

(i) the creation of an undivided percentage ownership or security interest in
any Receivable which purports to be part of the Net Receivables Pool Balance but
which is not at the date of the creation of such interest an Eligible
Receivable;

 

(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement and
the other Transaction Documents which shall have been incorrect in any material
respect when made;

 

(iii) the failure by the Seller or any of the Originators to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such applicable law, rule or regulation;

 

(iv) the failure to vest and maintain vested in the Agent on behalf of the
Investors and the Banks (a) a first priority perfected undivided percentage
ownership or security interest, to the extent of each Receivable Interest, in
the Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof or (b) a first priority perfected
security interest as provided in Section 1.09, in each case free and clear of
any Adverse Claim;

 

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction

 

13



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

or other applicable laws with respect to any Receivables in, or purporting to be
in, the Receivables Pool and the Related Security and Collections in respect
thereof, whether at the time of any purchase or reinvestment or at any
subsequent time;

 

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or other financial inability of the Obligor to pay) of the
Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Collection Agent);

 

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof (including any failure to comply with the
covenants contained in Exhibit IV) or of the Purchase and Contribution
Agreement;

 

(viii) any products liability or other claim (including any claim for unpaid
sales, excise or other taxes) arising out of or in connection with goods or
services which are the subject of any Contract;

 

(ix) the commingling by the Seller or any of its Affiliates of Collections of
Pool Receivables at any time with other funds or the failure of Collections to
be deposited into Lock-Box Accounts;

 

(x) any investigation, litigation or proceeding related to this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or Related
Security;

 

(xi) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or

 

(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable.

 

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of or other recourse for the collectibility or payment of the
Receivables and (ii) that nothing in this Section 4.01 shall require the Seller
to indemnify any Person for Receivables that are not collected, not paid or
uncollectible solely on account of the insolvency, bankruptcy, or financial
inability to pay of the applicable Obligor.

 

14



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

SECTION 4.01. Designation of Collection Agent.

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Collection Agent so designated hereunder from time to time.
Until the Agent gives notice to the Seller of the designation of a new
Collection Agent (which may only be given after the occurrence of an Incipient
Event of Termination or an Event of Termination), SPX is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms hereof. After the occurrence of an Incipient Event of
Termination or an Event of Termination, the Agent at any time may designate as
Collection Agent any Person (including itself) to succeed SPX or any successor
Collection Agent, if such Person shall consent and agree to the terms hereof.
The Collection Agent may, with the prior consent of the Agent, subcontract with
any other Person for the servicing, administration or collection of the Pool
Receivables (which consent is hereby granted in the case of any Person that is
an Affiliate of the Seller). Any such subcontract shall not affect the
Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof.

 

SECTION 4.02. Duties of Collection Agent.

 

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Pool Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. The
Seller and the Agent hereby appoint the Collection Agent, from time to time
designated pursuant to Section 4.01, as agent for themselves and for the
Investors and the Banks to enforce their respective rights and interests in the
Pool Receivables and the Related Security. In performing its duties as
Collection Agent, the Collection Agent shall exercise the same care and apply
the same policies as it would exercise and apply if it owned such Receivables
and shall act in the best interests of the Seller, the Investors and the Banks.

 

(b) The Collection Agent shall administer the Collections in accordance with the
procedures described in Section 1.04 and shall perform all other obligations of
the “Collection Agent” set forth in this Agreement.

 

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, SPX, while it is the Collection Agent, may, to the
extent consistent with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance or otherwise modify the payment terms of any
Receivable to the extent not materiality adverse to the collectibility of such
Receivable.

 

(d) The Collection Agent shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables.

 

15



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(e) As soon as practicable following receipt of amounts not constituting Pool
Receivables the Collection Agent or the Seller, as applicable, shall turn over
such amounts to the rightful owner, if such rightful owner can be determined.

 

(f) The Collection Agent shall, from time to time at the request of the Agent,
furnish to the Agent (promptly after any such request) a calculation of the
amounts set aside for the Investors and the Banks pursuant to Section 1.04.

 

(g) On or before the fifteenth (15th) Business Day of each Fiscal Month, the
Collection Agent shall prepare and forward to the Agent a Monthly Report
relating to the Receivable Interests outstanding on the last day of the
immediately preceding month.

 

SECTION 4.03. Certain Rights of the Agent.

 

(a) The Agent is authorized at any time after the occurrence and during the
continuation of an Event of Termination or Incipient Event of Termination to
deliver to the Lock-Box Banks the Notice of Effectiveness provided for in the
Lock Box Agreements. The Seller hereby transfers to the Agent, effective when
the Agent delivers such Notice of Effectiveness, the exclusive ownership and
control of the Lock-Box Accounts to which the Obligors of Pool Receivables shall
make payments. The Seller shall take any actions reasonably requested by the
Agent to effect such transfer. After the occurrence of an Event of Termination,
all amounts in the Lock-Box Accounts which represent Collections of Receivables
may, in accordance with this Agreement, be deposited into the Agent’s Account.

 

(b) At any time following and during the continuation of an Event of Termination
or Incipient Event of Termination:

 

(i) The Agent may direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Agent or its designee.

 

(ii) At the Seller’s expense the Agent may, and at the request of the Agent the
Seller shall, notify each Obligor of Pool Receivables of the ownership of
Receivable Interests under this Agreement and direct that payments be made
directly to the Agent or its designee.

 

(iii) At the Agent’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (x) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Pool Receivables and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the Pool
Receivables, and shall make the same available to the Agent at a place selected
by the Agent or its designee, (y) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of Pool
Receivables in a manner acceptable to the Agent and, (z) promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.

 

16



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

SECTION 4.04. Rights and Remedies.

 

(a) If the Collection Agent fails to perform any of its obligations under this
Agreement, the Agent may (but shall not be required to) itself perform, or cause
performance of, such obligation; and the Agent’s reasonable costs and expenses
incurred in connection therewith shall be payable by the Seller (if the
Collection Agent that fails to so perform is SPX or its designee).
Notwithstanding the foregoing, the Agent agrees to undertake the actions set
forth in Section 4.03 only after the occurrence and during the continuation of
an Event of Termination or Incipient Event of Termination.

 

(b) The Originators shall perform their respective obligations under the
Contracts related to the Pool Receivables to the same extent as if Receivable
Interests had not been sold and the exercise by the Agent on behalf of the
Investors and the Banks of their rights under this Agreement shall not release
the Collection Agent, the Originators or the Seller from any of their duties or
obligations with respect to any Pool Receivables or related Contracts. Neither
the Agent, the Investors nor the Banks shall have any obligation or liability
with respect to any Pool Receivables or related Contracts, nor shall any of them
be obligated to perform the obligations of the Seller or the Originators
thereunder.

 

(c) In the event of any conflict between the provisions of this Article and
Article VI of the Purchase and Contribution Agreement, the provisions of this
Agreement shall control.

 

SECTION 4.05. Further Actions Evidencing Purchases.

 

(a) Each of the Seller and the Originators agree from time to time, at its own
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be reasonably necessary or desirable,
or that the Agent may reasonably request, to perfect, protect or more fully
evidence the Receivable Interests purchased hereunder, or to enable the
Investors, the Banks or the Agent to exercise and enforce their respective
rights and remedies hereunder. Without limiting the foregoing, the Seller or the
Originators will, upon the request of the Agent

 

(i) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be reasonably
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Receivable Interests;

 

(ii) following the occurrence of an Incipient Event of Termination or an Event
of Termination, deliver to the Agent and its assignee copies of all Contracts
relating to the Receivables and all records relating to such Contracts and the
Receivables, whether in hard copy or in magnetic tape or diskette format (which
if in magnetic tape or diskette format shall be compatible with the Agent’s or
its assignee’s computer equipment); and

 

(iii) after an Incipient Event of Termination or an Event of Termination, mark
conspicuously each invoice evidencing each Pool Receivable with a

 

17



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

legend, acceptable to the Agent, evidencing that Receivable Interests therein
have been sold.

 

(b) The Seller and the Originators authorize the Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables, the Related Security and the Collections with
respect thereto without the signature of the Seller where permitted by law.

 

(c) The Seller authorizes the Agent, after the occurrence and during the
continuation of an Event of Termination or Incipient Event of Termination, to
take any and all steps in the Seller’s name and on behalf of the Seller that are
necessary or desirable, in the determination of the Agent, to collect amounts
due under the Pool Receivables, including, without limitation, endorsing the
Seller’s name on checks and other instruments representing Collections of Pool
Receivables and enforcing the Pool Receivables and the Related Security.

 

SECTION 4.06. Covenants of the Collection Agent and the Seller.

 

(a) Audits. The Collection Agent, the Seller and the Originators will, from time
to time during regular business hours as requested by the Agent, permit the
Agent, or its agents or representatives (including independent public
accountants, which may be SPX’s independent public accountants),

 

(i) to conduct periodic audits of the Receivables, the Related Security and the
related books and records and collections systems of the Collection Agent, the
Seller or any of the Originators,

 

(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Collection Agent, the Seller or any of
the Originators relating to Pool Receivables and the Related Security,
including, without limitation, the Contracts, and

 

(iii) to visit the offices and properties of the Collection Agent, the Seller or
the Originators for the purpose of examining such materials described in clause
(ii) above, and to discuss matters relating to Pool Receivables and the Related
Security or the Collection Agent’s performance hereunder with any of the
officers or employees of the Collection Agent, the Seller or any of the
Originators having knowledge of such matters.

 

In addition, upon the Agent’s request at least once per year, the Seller will,
at its expense, appoint independent public accountants (which may, with the
consent of the Agent, be SPX’s regular independent public accountants), or
utilize the Agent’s representatives or auditors, to prepare and deliver to the
Agent a written report (not constituting an opinion) with respect to the
Receivables and the Credit and Collection Policy (including, in each case, the
systems, procedures and records relating thereto) on a scope and in a form
reasonably requested by the Agent. Any such review shall be scheduled at a time
and conducted in a manner that is not disruptive to the business of the
Originators or the Collection Agent. In any event, any expenses associated with

 

18



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

an audit conducted at the Agent’s request pursuant to this Section 4.06(a) shall
be subject to a cap per annum of $40,000.

 

(b) Change in Credit and Collection Policy. The Originators will not make any
change in the Credit and Collection Policy that would materially impair the
collectibility of any Pool Receivable or the ability of SPX (if it is acting as
Collection Agent) to perform its obligations under this Agreement.

 

(c) In accordance with the foregoing, the Collection Agent and the Seller, at
their expense, shall permit the Agent, or its agents or representatives to
conduct an audit as set forth in Section 4.06(a) with respect to both Waukesha
and Marley on or prior to October 31, 2003. Any expenses associated with the
audit described in this Section 4.06(c) shall be subject to a cap of $40,000.

 

SECTION 4.07. Indemnities by the Collection Agent.

 

Without limiting any other rights that the Agent, any Investor, any Bank or any
of their respective Affiliates or agents (each, a “Special Indemnified Party”)
may have hereunder or under applicable law, and in consideration of its
appointment as Collection Agent, the Collection Agent hereby agrees to indemnify
each Special Indemnified Party from and against any and all claims, damages,
costs, expenses, losses and liabilities (including reasonable attorneys’ fees)
(all of the foregoing being collectively referred to as “Special Indemnified
Amounts”) arising out of or resulting from any of the following (excluding,
however, (a) Special Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Special Indemnified Party,
(b) recourse for uncollectible Receivables or (c) any taxes (other than Taxes or
Other Taxes) incurred by such Special Indemnified Party arising out of or as a
result of this Agreement or the ownership of Receivable Interests or in respect
of any Receivable or any Contract):

 

(i) any representation or warranty or statement made by the Collection Agent
under or in connection with this Agreement which shall have been incorrect in
any material respect when made;

 

(ii) the failure by the Collection Agent to comply with any applicable law, rule
or regulation with respect to any Pool Receivable or Contract;

 

(iii) any failure of the Collection Agent to perform its duties or obligations
in accordance with the provisions of this Agreement;

 

(iv) the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;

 

(v) any action or omission by the Collection Agent reducing or impairing the
rights of the Investors or the Banks with respect to any Pool Receivable or the
value of any Pool Receivable;

 

19



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(vi) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable;

 

(vii) any dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool as a result of the
collection activities with respect to such Receivable by the Collection Agent
other than as a result of bankruptcy or other financial inability of the
Obligor; or

 

(viii) any investigation, litigation or proceeding related to the conduct of due
diligence in connection with this Agreement or the Transaction Documents or the
transactions contemplated hereby and thereby.

 

SECTION 4.08. Representations and Warranties of the Collection Agent.

 

The Collection Agent represents and warrants as follows:

 

(a) The Collection Agent is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified is not reasonably expected to result in a
Material Adverse Effect.

 

(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other Transaction Document to be delivered by it (i) are
within the Collection Agent’s corporate powers, (ii) have been duly authorized
by all necessary corporate action and (iii) do not contravene (1) the Collection
Agent’s charter or by-laws, (2) any law, rule or regulation applicable to the
Collection Agent, (except where such contravention would not cause a Material
Adverse Effect) (3) any contractual restriction binding on or affecting the
Collection Agent or its property, the contravention of which would have a
Material Adverse Effect on the Collection Agent or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting the Collection
Agent or its property. This Agreement has been duly executed and delivered by
the Collection Agent.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder.

 

(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms subject to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(e) If the Collection Agent is SPX or one of its Affiliates, each Monthly
Report, information, exhibit, financial statement, document, book, record or
report furnished or

 

20



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

to be furnished at any time by or on behalf of SPX to the Agent, the Investors
or the Banks in connection with this Agreement is correct in all material
respects as of its date or (except as otherwise disclosed to the Agent, the
Investors or the Banks, as the case may be, at such time) as of the date so
furnished, and no such document contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

(f) If the Collection Agent is SPX or one of its Affiliates, the consolidated
balance sheet of SPX and its Subsidiaries as of December 31, 2002, and the
related consolidated statements of income and retained earnings of SPX and its
Subsidiaries for the fiscal year ended December 31, 2002, copies of which have
been furnished to the Agent, fairly present, in all material respects, the
financial condition of SPX and its Subsidiaries as of such date and the results
of the operations of SPX and its Subsidiaries for the period ended on such date,
all in accordance with generally accepted accounting principles consistently
applied, and since the end of its most recent fiscal year ended December 31,
2002 there has been no material adverse change in the business, operations,
property or financial condition of SPX that could reasonably be expected to
affect the value or collectability of the Receivables Interest.

 

(g) There is no pending or, to the Collection Agent’s best knowledge, threatened
action or proceeding affecting the Collection Agent and its Subsidiaries before
any court, governmental agency or arbitrator that could reasonably be expected
to affect the value or collectibility of the Receivables Interest, or the
ability of the Collection Agent to perform its obligations under the Transaction
Documents, or which purports to affect the legality, validity or enforceability
of the Transaction Documents; neither the Collection Agent nor any of its
Subsidiaries is in default with respect to any order of any court, arbitration
or governmental body except for defaults with respect to orders which defaults
are not material to the financial condition or operations of the Collection
Agent and its Subsidiaries, taken as a whole.

 

ARTICLE V

 

THE AGENT

 

SECTION 5.01. Authorization and Action.

 

Each Investor and each Bank hereby appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.

 

SECTION 5.02. Agent’s Reliance, Etc.

 

Neither the Agent nor any of its directors, officers, agents or employees shall
be liable to any Investor or Bank for any action taken or omitted to be taken by
it or them as Agent under or in connection with this Agreement (including,
without limitation, the Agent’s servicing, administering or collecting Pool
Receivables as Collection Agent), except for its or their own gross negligence
or willful misconduct. Without limiting the generality of the foregoing, the
Agent:

 

21



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(a) may consult with legal counsel (including counsel for the Seller, the
Originators or the Collection Agent), independent certified public accountants
and other experts selected by it and shall not be liable to any Investor or Bank
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel, accountants or experts;

 

(b) makes no warranty or representation to any Investor or Bank (whether written
or oral) and shall not be responsible to any Investor or Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement;

 

(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Seller, the Originators or the Collection Agent or to inspect the
property (including the books and records) of the Seller or the Collection
Agent;

 

(d) shall not be responsible to any Investor or Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and

 

(e) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telecopier or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

SECTION 5.03. Credit Lyonnais and Affiliates.

 

With respect to any Receivable Interest or interest therein owned by it, Credit
Lyonnais shall have the same rights and powers under this Agreement as any Bank
and may exercise the same as though it were not the Agent. Credit Lyonnais and
any of its Affiliates may generally engage in any kind of business with the
Seller, the Collection Agent, any of the Originators or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Seller, the Collection Agent, any of the Originators or any
Obligor or any of their respective Affiliates, all as if Credit Lyonnais were
not the Agent and without any duty to account therefor to the Investors or the
Banks.

 

SECTION 5.04. Bank’s Purchase Decision.

 

Each Bank acknowledges that it has, independently and without reliance upon the
Agent, any of its Affiliates or any other Bank and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent, any of its Affiliates or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement.

 

22



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.01. Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement and no consent to any
departure by the Seller or the Collection Agent therefrom shall be effective
unless in a writing signed by the Agent, as agent for the Investors and the
Banks, and, in the case of any amendment, also signed by the Seller; provided,
however, that no amendment shall, unless signed by the Collection Agent in
addition to the Agent, affect the rights or duties of the Collection Agent under
this Agreement; and provided, further, that any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Investors, the Banks, the
Agent, the Collection Agent or the Seller to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

SECTION 6.02. Notices, Etc.

 

All notices, demands, consents, requests and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (which shall
include electronic transmission), shall be personally delivered, express
couriered, electronically transmitted (in which case receipt shall be confirmed
by telephone and a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or at such other address as shall be specified in a written notice
furnished to the other parties hereunder.

 

If to the Seller:

 

SPX RECEIVABLES, LLC

c/o SPX CORPORATION

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention:   Steve Klueg, Assistant Treasurer Tel. No.:   (704) 752-7445
Facsimile No.:   (704) 752-7480

 

If to the Collection Agent:

 

SPX CORPORATION

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention:   Steve Klueg, Assistant Treasurer Tel. No.:   (704) 752-7445
Facsimile No.:   (704) 752-7480

 

23



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

If to the Agent:

 

CREDIT LYONNAIS NEW YORK BRANCH

1301 Avenue of the Americas

New York, NY 10019

Attention:    Matthew Croghan Tel. No.:    (212) 261-7819 Facsimile No.:   
(212) 459-3258

 

If to the Issuer:

 

ATLANTIC ASSET SECURITIZATION CORP.

c/o CREDIT LYONNAIS NEW YORK BRANCH

1301 Avenue of the Americas

New York, NY 10019

Attention:    Matthew Croghan Tel. No.:    (212) 261-7819 Facsimile No.:   
(212) 459-3258

 

If to the Bank:

 

CREDIT LYONNAIS NEW YORK BRANCH

1301 Avenue of the Americas

New York, NY 10019

Attention:    Matthew Croghan Tel. No.:    (212) 261-7819 Facsimile No.:   
(212) 459-3258

 

SECTION 6.03. Assignability.

 

(a) Subject to clause (f) of this Section 6.03, this Agreement and the
Investors’ rights and obligations herein (including ownership of each Receivable
Interest) shall be assignable by the Investors and their successors and assigns.
Each assignor of a Receivable Interest or any interest therein shall notify the
Agent and the Seller of any such assignment. Each assignor of a Receivable
Interest may, in connection with the assignment or participation, disclose to
the assignee or participant any information, relating to the Seller or the
Receivables, which was furnished to such assignor by or on behalf of the Seller
or by the Agent; provided that, prior to any such disclosure, the assignee or
participant agrees in writing (for which the Seller is an intended third party
beneficiary) to preserve the confidentiality of any confidential information
relating to the Seller received by it from any of the foregoing entities.

 

(b) Subject to clause (f) of this Section 6.03, each Bank may assign to any
Eligible Assignee or to any other Bank all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Bank Commitment and any Receivable Interests or interests therein
owned by it). The parties to each such assignment shall execute and deliver to
the Agent an Assignment and Acceptance. In addition and not

 

24



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

withstanding clause (f) of this Section 6.03, Credit Lyonnais or any of its
Affiliates may assign any of its rights (including, without limitation, rights
to payment of Capital and Yield) under this Agreement to any Federal Reserve
Bank without notice to or consent of the Seller or the Agent.

 

(c) This Agreement and the rights and obligations of the Agent herein shall be
assignable by the Agent and its successors and assigns.

 

(d) Neither the Seller nor the Collection Agent may assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Agent.

 

(e) Without limiting any other rights that may be available under applicable
law, the rights of the Investors may be enforced through them or by their
agents.

 

(f) Any assignment pursuant to clause (a), (b) or (c) of this Section 6.03,
other than to an affiliate of the assignor, shall be subject to the prior
approval of the Seller; provided, however, that such approval will be deemed to
have been given unless:

 

(i) reasonable objection to such proposed assignment is delivered in writing to
the Agent, within ten (10) days of receiving notice of such proposed assignment,

 

(ii) an alternative assignee, that is an Eligible Assignee is proposed by the
Seller,

 

(iii) such alternative Eligible Assignee is reasonably acceptable to the Agent,
and

 

(iv) such alternative Eligible Assignee agrees to accept the proposed assignment
on the terms and conditions set forth in this agreement and the other related
agreement.

 

(g) No Transferee that holds a participation shall receive any greater amount
with respect to such participation pursuant to Section 1.08 or Section 1.10 of
this Agreement than the Investor or Bank from whom such participation was
transferred would have been entitled to receive in respect of the amount of the
participation transferred by such Investor or Bank to such participant had no
such transfer occurred.

 

SECTION 6.04. Costs, Expenses and Taxes.

 

(a) In addition to the rights of indemnification granted under Section 3.01
hereof, the Seller agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, delivery and administration
(including, subject to the limitations provided elsewhere in this Agreement,
periodic auditing of Receivables) of this Agreement, any asset purchase
agreement or similar agreement relating to the sale or transfer of interests in
Receivable Interests and the other documents and agreements to be delivered
hereunder and thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent, the Issuer, Credit Lyonnais and
their respective Affiliates and agents with

 

25



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

respect thereto and with respect to advising the Agent, the Issuer, Credit
Lyonnais and their respective Affiliates and agents as to their rights and
remedies under this Agreement, and all costs and expenses, if any (including
reasonable counsel fees and expenses), of the Agent, the Investors, the Banks
and their respective Affiliates and agents, in connection with the enforcement
of this Agreement and the other documents and agreements to be delivered
hereunder excluding, however, any costs of enforcement on collection of
Receivables.

 

(b) In addition, the Seller shall pay, to the extent not included in the
calculation of Yield, (i) any and all commissions of placement agents and
commercial paper dealers in respect of commercial paper notes issued to fund the
purchase or maintenance of any Receivable Interest and (ii) any and all costs
and expenses of any issuing and paying agent or other Person responsible for the
administration of the Issuer’s commercial paper program in connection with the
preparation, completion, issuance, delivery or payment of commercial paper notes
issued to fund the purchase or maintenance of any Receivable Interest up to
maximum amount of $2,000 for any calendar year.

 

SECTION 6.05. No Proceedings.

 

Each of the Seller, the Originators, the Agent, the Collection Agent, each
Investor, each Bank, each assignee of a Receivable Interest or any interest
therein and each entity which enters into a commitment to purchase Receivable
Interests or interests therein hereby agrees that it will not institute against,
or join any other Person in instituting against, the Issuer any proceeding of
the type referred to in paragraph (g) of Exhibit V for one year and one day
after the latest maturing commercial paper note issued by the Issuer is paid in
full.

 

SECTION 6.06. Confidentiality.

 

(a) Unless otherwise required (in SPX’s judgment) by applicable law, rule,
regulation or judicial order or decree the Seller agrees to maintain the
confidentiality of this Agreement (and all drafts thereof) in communications
with third parties; provided that this Agreement (and all drafts thereof) may be
disclosed to (a) third parties to the extent such disclosure is made pursuant to
a written agreement of confidentiality in form and substance reasonably
satisfactory to the Agent, or (b) such of SPX’s Affiliates, employees, officers
and directors and legal, accounting and other advisors and existing lenders who
have a need to know such information (or a need to review any such documents or
forms of documents in connection with SPX’s or their evaluation of the subject
transaction), are informed by SPX of the confidential nature of the information
and are subject to appropriate confidentiality restrictions. The Agent
acknowledges that after closing of the initial transactions contemplated hereby,
SPX will file material agreements (including this Agreement) with the Securities
and Exchange Commission. Notwithstanding anything herein to the contrary,
information required to be kept confidential shall not include and any party
hereto (and each employee, representative or other agent of such party) may
disclose to any and all Persons, without limitation of any kind, information
relating to the tax treatment and tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that relate to
such tax treatment and tax structure.

 

26



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(b) The Agent, Issuer, each Bank and any assignee, participant or successor in
interest thereto agrees to maintain the confidentiality of any information
obtained from or about SPX and its affiliates, except as may be required by
applicable law or regulation or by any court, regulatory body or governmental
agency having jurisdiction over the Agent.; provided that information obtained
from or about SPX and its affiliates may be disclosed to: (a) its officers,
directors, employees, outside auditors and Affiliates who have a need to know or
review such information and agree to hold such information confidential, (b)
third parties who agree in writing to hold such information confidential, (c)
any other commercial paper conduit administered by Credit Lyonnais, (d) any
current or prospective participant in the commercial paper program of the Issuer
including but not limited to representatives of rating agencies, liquidity
providers, commercial paper placement agents and commercial paper dealers, in
each case, who have agreed to hold such information confidential.

 

SECTION 6.07. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN THE RECEIVABLES,
AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09 OR REMEDIES HEREUNDER, IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.

 

SECTION 6.08. SUBMISSION TO JURISDICTION.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS SITED IN NEW YORK COUNTY OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

27



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

SECTION 6.09. WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

SECTION 6.10. Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 6.11. Construction of the Agreement.

 

The parties hereto intend that the purchase and sale of Receivable Interests
from the Seller be treated as a sale of such Receivable Interests and the
proceeds thereof. However, if a determination is made that such transfer shall
not be so treated, this Agreement shall be deemed to constitute a security
agreement and the transactions effected hereby shall be deemed to constitute a
secured financing in each case under applicable law and to that end, the Seller,
pursuant to Section 1.09 hereof, grants to the Agent, for the benefit of the
Investors and the Banks, a security interest in and to any and all Receivables,
all Related Security with respect to such Receivables and all Collections with
respect thereto to secure its obligations hereunder.

 

SECTION 6.12. Survival of Termination.

 

The provisions of Sections 1.08, 1.10, 3.01, 4.07 and 6.04 through 6.16,
inclusive, shall survive any termination of this Agreement.

 

SECTION 6.13. Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 6.14. Excess Funds.

 

No Issuer shall be obligated to pay any amount pursuant to this Agreement unless
the Issuer has excess cash flow from operations or has received funds with
respect to such obligation which may be used to make such payment and which
funds or excess cash flow are not required to repay when due its Commercial
Paper Notes or other short-term funding backing its Commercial Paper Notes. Any
amount which an Issuer does not pay pursuant to the operation

 

28



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

of the preceding sentence shall not constitute a claim, as defined in Section
101(5) of the United States Bankruptcy Code, against such Issuer for any such
insufficiency unless and until such Issuer does have excess cash flow or excess
funds.

 

SECTION 6.15. No Recourse.

 

The obligations of the Issuer under this Agreement are solely the corporate
obligations of the Issuer. No recourse shall be had for the payment of any
amount owing by the Issuer under this Agreement, or for the payment by the
Issuer of any other obligation or claim of or against the Issuer arising out of
or based on this Agreement, against Lord Securities Corporation, a Delaware
corporation (“Lord”) or against any stockholder, employee, officer, director or
incorporator of the Issuer. For purposes of this Section, the term “Lord” shall
mean and include Lord and all affiliates thereof and any employee, officer,
director, incorporator, stockholder or beneficial owner of any of them;
provided, however, that the Issuer shall not be considered to be an affiliate of
Lord for purposes of this Section.

 

SECTION 6.16. United States Federal Income Tax Treatment.

 

Each of the Seller, the Agent, the Collection Agent, each Investor, each Bank,
and each Transferee, if any, agrees to treat (i) each transfer of a Receivable
Interest by Seller in exchange for Capital with respect to such Receivable
Interest pursuant to Article 1 of this Agreement as a loan of such Capital to
Seller secured by such Receivable Interest and (ii) Seller’s payment of Yield to
each Investor, each Bank, or each Transferee, if any, as a payment of interest,
in the case of (i) and (ii), for all United States federal income tax purposes
and neither the Seller, the Agent, the Collection Agent, any Investor, and Bank,
nor any Transferee shall take any action inconsistent with such treatment for
United States federal income tax purposes.

 

29



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:   SPX RECEIVABLES, LLC     By:  

/s/    Christopher J. Kearney

--------------------------------------------------------------------------------

    Name:   Christopher J. Kearney     Title:   Vice President and Secretary
COLLECTION   SPX CORPORATION AGENT:                 By:  

/s/    Christopher J. Kearney

--------------------------------------------------------------------------------

    Name:   Christopher J. Kearney     Title:   Vice President, Secretary and
General Counsel ISSUER:   ATLANTIC ASSET SECURITIZATION CORP.     By:  

CREDIT LYONNAIS NEW YORK BRANCH,

as Attorney-in-Fact

    By:  

/s/    Michael Guarda

--------------------------------------------------------------------------------

    Name:   Michael Guarda     Title:   Vice President     By:  

/s/    Kostantina Kourmpetis

--------------------------------------------------------------------------------

    Name:   Kostantina Kourmpetis     Title:   Director

 

30



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

AGENT:   CREDIT LYONNAIS NEW YORK BRANCH     By:  

/s/    Michael Guarda

--------------------------------------------------------------------------------

    Name:   Michael Guarda     Title:   Vice President     By:  

/s/    Kostantina Kourmpetis

--------------------------------------------------------------------------------

    Name:   Kostantina Kourmpetis     Title:   Director BANK:   CREDIT LYONNAIS
NEW YORK BRANCH     By:  

/s/    Michael Guarda

--------------------------------------------------------------------------------

`   Name:   Michael Guarda     Title:   Vice President     By:  

/s/    Kostantina Kourmpetis

--------------------------------------------------------------------------------

    Name:   Kostantina Kourmpetis     Title:   Director     Percentage: 100%

 

31



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or, as used in Sections 3.01, 4.07, 5.03, 5.04 and 6.04, is a
director or officer of such Person.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each Fiscal Month, obtained by dividing (a) the sum of the
Outstanding Balance of Pool Receivables which were 61 to 90 days past due as of
the last day of such Fiscal Month and (without duplication) the Outstanding
Balance of Pool Receivables which, consistent with the Credit and Collection
Policy, either were written off as uncollectible during such month or the
obligor of which has filed for bankruptcy, by (b) the average of the aggregate
dollar amount of Pool Receivables created during the fourth, fifth and sixth
Fiscal Months prior to the most recent month-end.

 

“Agent” has the meaning specified in the preamble of this Agreement.

 

“Agent’s Account” means the special account (account number
01-25680-0001-00-001) of the Agent maintained at the office of Credit Lyonnais,
New York Branch, ABA 026008073.

 

“Agreement” means this Receivables Purchase Agreement dated as of April 24, 2003
by and among the Seller, the Collection Agent, the Issuer and Credit Lyonnais.

 

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the higher
of:

 

(a) the rate of interest determined by Credit Lyonnais in New York, New York,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that Credit Lyonnais charges any
corporate customer); and

 

(b) the Federal Funds Rate plus 2.00%.

 

“Assignee Rate” for any Receivables Interest that is not funded with issuance of
Commercial Paper Notes, Fixed Period for any Receivable Interest means an
interest rate per

 

I-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

annum equal to 2.50% above the Eurodollar Rate (Reserve Adjusted) for such Fixed
Period; provided, however, that in the case of

 

(a) any Fixed Period on or after the first day on which an Investor or Bank
shall have notified the Agent that:

 

(i) the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Investor or Bank to fund such
Receivable Interest at the rate set forth above (and such Investor or Bank shall
not have subsequently notified the Agent that such circumstances no longer
exist),

 

(ii) dollar deposits in the relevant amounts and for the relevant Fixed Period
are not available,

 

(iii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate (Reserve Adjusted) for the relevant Fixed Period or

 

(iv) the Eurodollar Rate (Reserve Adjusted) determined pursuant hereto does not
accurately reflect the cost to the Investors or the Banks (as conclusively
determined by the Agent) of maintaining Receivable Interests during such Fixed
Period,

 

(b) any Fixed Period of one to and including 29 days (other than a Fixed Period
which corresponds to the month of February or which begins on a day in the month
of February and runs to the numerically corresponding day of the following
month),

 

(c) any Fixed Period as to which the Agent does not receive notice that the
related Receivable Interest will not be funded by issuance of commercial paper
prior to 12:01 p.m. (New York City time) on the third Business Day preceding the
first day of such Fixed Period, or

 

(d) any Fixed Period for a Receivable Interest the Capital of which allocated to
the Investors or Banks is less than $500,000,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided, further, that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the Agent, pursuant to
which such Eligible Assignee may become a party to the Agreement as a Bank.

 

I-2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

“Bank Commitment” of any Bank means, (a) with respect to Credit Lyonnais,
$130,000,000 or such amount as reduced by any Assignment and Acceptance entered
into with other Banks; or (b) with respect to a Bank that has entered into an
Assignment and Acceptance, the amount set forth therein as such Bank’s Bank
Commitment, in each case as such amount may be reduced by an Assignment and
Acceptance entered into between such Bank and an Eligible Assignee, and as may
be further reduced (or terminated) pursuant to the next sentence. Any reduction
(or termination) of the Purchase Limit pursuant to the terms of the Agreement
shall reduce ratably (or terminate) each Bank’s Bank Commitment.

 

“Banks” means Credit Lyonnais and each Eligible Assignee that shall become a
party to the Agreement pursuant to Section 6.03.

 

“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City and (ii) if this definition of “Business Day” is
utilized in connection with the Eurodollar Rate, dealings are carried out in the
London interbank market.

 

“Canadian Receivables” means at any time of determination an Eligible Receivable
the Obligor of which is an Eligible Canadian Obligor.

 

“Capital” of each Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by the Issuer or
a Bank pursuant to the Agreement, or such amount divided or combined in
accordance with Section 1.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to Section 1.04(d)
of the Agreement; provided that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution, as though it had not been
made.

 

“Collection Agent” means at any time the Person then authorized pursuant to
Article IV to service, administer and collect Pool Receivables.

 

“Collection Agent Fee” has the meaning specified in Section 1.05(a).

 

“Collection Agent Fee Reserve” for any Receivable Interest at any time means the
sum of (a) the unpaid Collection Agent Fee relating to such Receivable Interest
accrued to such time, plus (b) an amount equal to the product of (i) the
aggregate Pool Receivables relating to such Receivable Interest on such date,
(ii) the percentage per annum at which the Collection Agent Fee is accruing on
such date, and (iii) a stress factor of two and a quarter (2.25) and (iv) a
fraction having the Days Sales Outstanding as its numerator and 360 as its
denominator.

 

“Collections” means, with respect to any Receivable, (a) all funds which are
received by the Seller or the Collection Agent in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Receivable and available to be applied
thereon), (b) all

 

I-3



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Collections deemed to have been received pursuant to Section 1.04 and (c) all
other cash proceeds of such Receivable.

 

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by each Issuer to fund or maintain its purchases or its investments in
other financial assets.

 

“Commitment Termination Date” means the earliest of (a) the Facility Termination
Date, (b) the date determined pursuant to Section 2.02, (c) the date the
Purchase Limit reduces to zero and (d) unless extended pursuant to Section
1.01(d), April 22, 2004.

 

“Concentration Percentage” for any Obligor means the percentage set forth in
Annex B relating to the credit rating of such Obligor; provided that in the case
of an Obligor with any Affiliated Obligor, the Concentration Percentage shall be
calculated as if such Obligor and such Affiliated Obligor are one Obligor.

 

“Contract” means an agreement between an Originator and any Obligor, pursuant to
or under which such Obligor shall be obligated to pay for goods or services from
time to time.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller or any of the Originators, as the case may
be, in effect on the date of the Agreement and described in Annex C hereto, as
modified in compliance with the Agreement.

 

“Days Sales Outstanding” means the product of (a) the number of days in the
month most recently ended and (b) the amount obtained by dividing (i) the
Outstanding Balance of Pool Receivables on the last day of such Fiscal Month by
(ii) the aggregate dollar amount of Pool Receivables created during such Fiscal
Month.

 

“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of business and payable in accordance
with customary practice), (d) obligations as lessee under leases which shall
have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above.

 

“Default Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each Fiscal Month, obtained by dividing (a) the aggregate
Outstanding Balance of all Receivables that were Defaulted Receivables on the
last day of each such Fiscal Month by (b) the aggregate Outstanding Balance of
all Receivables on such day.

 

“Defaulted Receivable” means a Receivable:

 

I-4



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(a) as to which any payment, or part thereof, remains unpaid for 91 or more days
from the original due date for such payment;

 

(b) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (h) of Exhibit V; or

 

(c) which, consistent with the Credit and Collection Policy, would be written
off as uncollectible.

 

“Deferred Purchase Price” has the meaning specified in the Purchase and
Contribution Agreement.

 

“Delinquency Ratio” means the percentage equivalent of a fraction, computed as
of the last day of each Fiscal Month, obtained by dividing (a) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables as of
the last day of such month by (b) the aggregate Outstanding Balance of all
Receivables on such day.

 

“Delinquent Receivable” means a Receivable that:

 

(a) is not a Defaulted Receivable, and

 

(b) as to which any payment, or part thereof, remains unpaid for 61 to 90 days
from the original due date for such payment.

 

“Dilution” means, with respect to any Receivable other than any Defaulted
Receivable, the aggregate amount of any non-cash reductions or adjustments in
the Outstanding Balance of such Receivable as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services or any rebate,
sales allowance, discount, disputed amount or other adjustment or setoff and
also includes, but is not limited to any reductions or adjustments as a result
of, any charges or fees paid to any collecting bank or financial institution in
connection with the collection of Receivables paid using a credit card.

 

“Dilution Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each Fiscal Month, obtained by dividing (a) the aggregate dollar
amount of Dilutions occurring during such Fiscal Month by (b) the aggregate
amount of the Outstanding Balance of all Receivables as of the last day of such
Fiscal Month.

 

“Dilution Reserve” for any Receivable Interest at any time means an amount equal
to the Capital of such Receivable Interest on such date multiplied by the
Dilution Reserve Percentage at such time.

 

“Dilution Reserve Percentage” means for any Receivable Interest at any time an
amount equal to

 

((2.25 x Expected Dilution Ratio) + (Dilution Volatility)) x Dilution Horizon

 

I-5



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

where:

 

Dilution Volatility =

   (Dilution Spike - Expected Dilution Ratio) x (Dilution Spike divided by
Expected Dilution Ratio)

Dilution Spike =

   the highest Reserve Dilution Ratio as of the last day of each of the twelve
Fiscal Months immediately preceding such day

Dilution Horizon =

   the aggregate amount of newly generated Receivables during the most recent
Fiscal Month divided by the Net Receivable Pool Balance as of the last day of
the most recent Fiscal Month

Expected Dilution Ratio =

   the average of the Reserve Dilution Ratio for each of the twelve Fiscal
Months immediately preceding such day

Reserve Dilution Ratio =

   the Dilutions of current Fiscal Month divided by the average aggregate dollar
amount of sales for the current and preceding two (2) Fiscal Months

 

“Eligible Assignee” means Credit Lyonnais and any other Person the short term
debt of which is rated A-1 or better by Standard & Poor’s and P-1 by Moody’s
Investors Service, Inc. and which is otherwise reasonably acceptable to the
Agent and SPX.

 

“Eligible Canadian Obligor” means an Obligor which is a resident of any Canadian
province excluding Quebec, the Northwest Territories or Nunavut.

 

“Eligible Obligor” means, at the relevant time of determination, an Obligor
that:

 

(i) is located within the United States or located within Canada; provided,
however, that any such Obligor located in Canada (a) must be obligated to make
payments under a Contract in denominations of United States dollars and (b) must
be an Eligible Canadian Obligor;

 

(ii) is not the subject of bankruptcy or insolvency proceedings, whether
voluntarily or involuntarily petitioned; and

 

(iii) is not an Affiliate or a direct or indirect Subsidiary of any of the
Originators.

 

“Eligible Receivable” means, at the relevant time of determination, a
Receivable:

 

(a) the Obligor of which is an Eligible Obligor;

 

(b) which is not a Defaulted Receivable or a Delinquent Receivable;

 

(c) which is an “account” within the meaning of the UCC of the applicable
jurisdictions governing the perfection of the interest created by a Receivable
Interest;

 

I-6



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(d) which is denominated and payable in United States dollars in the United
States;

 

(e) which arises under a Contract which:

 

(i) together with such Receivable, is in full force and effect, constitutes the
legal, valid and binding obligation of the Obligor of such Receivable to pay a
determinable amount and is not subject to any dispute, offset, set-off,
counterclaim or defense whatsoever, subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and general principals of equity; and

 

(ii) does not contain a confidentiality provision that purports to restrict the
ability of the Investors, the Banks or their assignees to exercise their rights
under the Agreement, including, without limitation, their right to review the
Contract;

 

(f) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the applicable Originator or the
Obligor is in violation of any such law, rule or regulation in any material
respect;

 

(g) which was originated in the normal course of any Originator’s business and
satisfies in all material respects any applicable requirements of the applicable
Credit and Collection Policy;

 

(h) as to which, at or prior to the time of the initial creation of an interest
therein under the Agreement, the Agent has not notified the Seller that such
Receivable (or class of Receivables) in its reasonable determination is not
acceptable for purchase based on credit-related factors by the Issuer or the
Banks hereunder;

 

(i) which represents either (i) amounts earned by the applicable Originator and
payable by the Eligible Obligor and such amounts are not subject to the
performance of additional services by the Seller or any Originator or (ii) with
respect to Receivables relating to Progress Payment Equipment, amounts earned
and payable by the Obligor for progress payments in accordance with the terms of
the related contract, notwithstanding the requirement of the performance of
additional construction and/or services by the Seller or such Originator;
provided, however, that such amounts shall not include amounts representing
deposit payments;

 

(j) which the sale of undivided ownership interest in such Receivable by the
Seller results in a first priority perfected security interest being granted to
the Agent;

 

I-7



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(k) which the related Contract or invoice directs or otherwise requires the
Obligor to submit payments to permitted lockboxes or other collection accounts;

 

(l) the transfer, sale or assignment of which does not contravene any applicable
law, rule or regulation or require the Obligor thereunder to consent to the
transfer, sale or assignment of the rights of the Seller or the Originator
thereunder; and

 

(m) which has a payment term of less than 120 days.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“EST” means Edwards Systems Technology, Inc., a Connecticut corporation.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the offered rate per annum for
deposits in U.S. dollars in a principal amount of not less than $1,000,000 for
such Fixed Period as of 11:00 A.M., London time, two Business Days before the
first day of such Fixed Period, which appears on the display designated as “Page
3750” on the Telerate Service (or such other page as may replace “Page 3750” on
that service for the purpose of displaying London interbank offered rates of
major banks) (the “Telerate LIBO Page”); provided that if on any Business Day on
which the Eurodollar Rate is to be determined, no offered rate appears on the
Telerate LIBO Page, the Agent will request the principal London office of Credit
Lyonnais (the “Eurodollar Reference Bank”), to provide the Agent with its
quotation at approximately 11:00 A.M., London time, on such date of the rate per
annum it offers to prime banks in the London interbank market for deposits in
U.S. dollars for the requested Fixed Period in an amount substantially equal to
the Capital associated with such Fixed Period; if the Eurodollar Reference Bank
does not furnish timely information to the Agent for determining the Eurodollar
Rate, then the Eurodollar Rate shall be considered to be the Alternate Base Rate
for such Fixed Period.

 

“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (rounded upwards, if necessary, to the nearest 1/16 of 1%)
determined pursuant to the following formula:

 

Eurodollar Rate (Reserve Adjusted)

   =   

Eurodollar Rate                

--------------------------------------------------------------------------------

                    1 - Eurodollar Reserve Percentage                         
    

 

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve

 

I-8



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Investor or Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Liabilities is determined)
having a term comparable to such Fixed Period.

 

“Event of Termination” has the meaning specified in Exhibit V.

 

“Excess Concentration” means the sum of:

 

(i) the aggregate of the amounts, if any, by which the Outstanding Balances of
the Eligible Receivables of each Obligor then in the Receivable Pool exceeds an
amount equal to (a) the Concentration Percentage for such Obligor, multiplied by
(b) the Outstanding Balance of all Eligible Receivables then in the Receivables
Pool; and

 

(ii) the amounts, if any, by which the aggregate Outstanding Balance of the
Eligible Receivables of all Eligible Canadian Obligors then in the Receivables
Pool (other than amounts in excess of an Eligible Canadian Obligor’s applicable
Concentration Percentage reflected in clause (i) above) exceeds 10% of the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
and

 

(iii) the amounts, if any, by which the aggregate Outstanding Balance of the
Eligible Receivables relating to Government Receivables then in the Receivables
Pool exceeds 10% of the gross amount of all Pool Receivables; and

 

(iv) the amounts, if any, by which the aggregate Outstanding Balance of the
Eligible Receivables then in the Receivables Pool (other than amounts in
reflected in clauses (i), (ii) or (iii) above) that are required to be paid in
full within (A) greater than 30 days but less than 90 days exceeds 22.5% of the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool,
and (B) equal to or greater than 90 days but less than 120 days exceeds 2.5% of
the Outstanding Balance of all Eligible Receivables then in the Receivables
Pool; and

 

(v) the amounts, if any, by which the Progress Payment Equipment Balance exceeds
(a) 20% of the Outstanding Balance of all Eligible Receivables then in the
Receivables Pool (other than the amounts reflected in clauses (i), (ii), (iii)
or (iv) above), if the long term credit rating of SPX is at least BB by Standard
& Poor’s and Ba2 by Moody’s, (b) 8% of the Outstanding Balance of all Eligible
Receivables then in the Receivables Pool (other than the amounts reflected in
clauses (i), (ii), (iii) or (iv) above), if the long term credit rating of SPX
is at least BB- by Standard & Poor’s or Ba3 by Moody’s, or (c) 0% of the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool
(other than the amounts reflected in clauses (i), (ii), (iii) or (iv) above), if
the long term credit rating of SPX is below BB- by Standard & Poor’s or Ba3 by
Moody’s.

 

“Facility Termination Date” means the earliest of (a) April 24, 2006 or (b) the
date determined pursuant to Section 2.02 or (c) the date the Purchase Limit
reduces to zero pursuant to Section 1.01(b).

 

I-9



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

 

“Fee Agreement” means the separate fee agreement, of even date herewith, between
the Seller and the Agent, as the same may be amended or restated from time to
time.

 

“Fiscal Month” means the corresponding fiscal month as shown on the fiscal
calendar attached here to as Annex H, as the same may be updated from time to
time by SPX by written notice from SPX to Agent.

 

“Fixed Period” means with respect to any Receivable Interest:

 

(a) initially the period commencing on the date of purchase of such Receivable
Interest and ending such number of days as the Seller shall select and the Agent
shall approve pursuant to Section 1.02, up to 30 days from such date; and

 

(b) thereafter each period commencing on the last day of the immediately
preceding Fixed Period for such Receivable Interest and ending such number of
days (not to exceed 30 days) as the Seller shall select and the Agent shall
approve on notice by the Seller received by the Agent (including notice by
telephone, confirmed in writing) not later than 11:00 A.M. (New York City time)
on such last day, except that if the Agent shall not have received such notice
or approved such period on or before 11:00 A.M. (New York City time) on such
last day, such period shall be one day;

 

provided that

 

(i) any Fixed Period in respect of which Yield is computed by reference to the
Assignee Rate shall be a period from one to and including 29 days, or a period
of one, two or three months, as the Seller may select as provided above;

 

(ii) any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, that if Yield in respect of such Fixed Period is
calculated by reference to the Eurodollar Rate, and such Fixed Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same Fiscal Month as such day, such Fixed Period shall end
on the next preceding Business Day);

 

I-10



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(iii) in the case of any Fixed Period of one day, (x) if such Fixed Period is
the initial Fixed Period for a Receivable Interest, such Fixed Period shall be
the day of purchase of such Receivable Interest; (y) any subsequently occurring
Fixed Period which is one day shall, if the immediately preceding Fixed Period
is more than one day, be the last day of such immediately preceding Fixed
Period, and, if the immediately preceding Fixed Period is one day, be the day
next following such immediately preceding Fixed Period; and (z) if such Fixed
Period occurs on a day immediately preceding a day which is not a Business Day,
such Fixed Period shall be extended to the next succeeding Business Day; and

 

(iv) in the case of any Fixed Period for any Receivable Interest which commences
before the Termination Date for such Receivable Interest and would otherwise end
on a date occurring after such Termination Date, such Fixed Period shall end on
such Termination Date and the duration of each Fixed Period which commences on
or after the Termination Date for such Receivable Interest shall be of such
duration as shall be selected by the Agent.

 

“Government Receivables” means at any time of determination an Eligible
Receivable, the Obligor of which is the federal government of the United States,
any state government or any agency, instrumentality or political or government
subdivision thereof.

 

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

 

“Indemnified Amounts” has the meaning specified in Section 3.01 of the
Agreement.

 

“Indemnified Party” has the meaning specified in Section 3.01 of the Agreement.

 

“Investor” means each of the Issuer and all other owners by assignment or
otherwise of a Receivable Interest or any interest therein and any Person which
has been approved or deemed approved pursuant to Section 6.03(f) and which has
entered into an agreement to purchase, undivided interests therein.

 

“Investor Rate” for any Fixed Period for any Receivable Interest means, to the
extent the Issuer funds such Receivable Interest for such Fixed Period by
issuing Commercial Paper Notes, the rate (or if more than one rate, the weighted
average of the rates) (calculated on a basis consistent with Section 1.06(c)) at
which commercial paper notes of the Issuer having a term equal to such Fixed
Period and to be issued to fund such Receivable Interest is sold by any
placement agent or commercial paper dealer selected by the Agent on behalf of
the Issuer, as agreed between each such agent or dealer and the Agent and notice
of which has been given by the Agent to the Collection Agent; provided if the
rate (or rates) as agreed between any such agent or dealer and the Agent for any
Fixed Period for any Receivable Interest is a discount rate (or rates), then
such rate shall be the rate (or if more than one rate, the weighted average of
the rates) (calculated on a basis consistent with Section 1.06(c)) resulting
from converting such discount rate (or rates) to an interest-bearing equivalent
rate per annum. Such Investor rate may

 

I-11



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

also include amounts representing any and all commissions of placement agents
and commercial paper dealers in respect of the related Commercial Paper Notes.

 

“Issuer” means Atlantic Asset Securitization Corp. and any permitted successor
or assign of the Issuer that is a receivables investment company which in the
ordinary course of its business issues commercial paper to fund its acquisition
and maintenance of receivables.

 

“Liquidation Day” means, for any Receivable Interest, (a) each day during a
Settlement Period for such Receivable Interest on which the conditions set forth
on Exhibit II are not satisfied, (b) each day which occurs on or after the
Termination Date for such Receivable Interest, (c) each day after the occurrence
of a Facility Termination Date, and (d) each day during which an Event of
Termination occurs after the receipt of any required notice of such Event of
Termination from the Agent.

 

“Liquidation Fee” means, for any Fixed Period during which a Liquidation Day
occurs, the amount, if any, by which (a) the additional Yield (calculated
without taking into account any Liquidation Fee or any shortened duration of
such Fixed Period pursuant to clause (iv) of the definition thereof) which would
have accrued during such Fixed Period on the reductions of Capital of the
Receivable Interest relating to such Fixed Period had such reductions remained
as Capital, exceeds (b) the income, if any, received for receivable upon
investment in securities representing direct obligations of the United States
having comparable maturities by the Investors’ or Banks’ investing the proceeds
of such reductions of Capital.

 

“Lock-Box Account” means an account maintained at a bank or other financial
institution for the purpose of receiving Collections.

 

“Lock-Box Agreement” means an agreement, in substantially the form of Annex C
(or as approved by the Agent), between the Seller, an Originator, the Collection
Agent, the Agent and each Lock-Box Bank, as the same may be amended from time to
time with the written consent of the Agent.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon Ratio” means for any Fiscal Month the ratio determined by dividing
the aggregate amount of newly generated Pool Receivables for the most recent
three Fiscal Months by the Net Receivable Pool Balance as of the last day of
each such Fiscal Month.

 

“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to the Outstanding Balance of Net Receivables Pool Balance multiplied by the
Loss Reserve Percentage.

 

“Loss Reserve Percentage” means, for any Receivable Interest on any date, the
greater of:

 

(a) Loss Ratio multiplied by Loss Horizon Ratio multiplied by 2.25; and

 

I-12



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(b) Minimum Loss Reserve

 

Loss Ratio =    the highest three Fiscal Month rolling average Aged Receivable
Ratio in the most recent 12 Fiscal Months ended prior to such date.

 

Minimum Loss Reserve = 12%

 

“Marley” means Marley Cooling Technologies, Inc., a Delaware corporation.

 

“Material Adverse Effect” means, with respect to any Person, any material
adverse effect on (i) the validity or enforceability of this Agreement, the
Contracts or any other Transaction Document; (ii) the business, operations or
other financial condition of such Person, or (iii) the ability of such Person to
fulfill its obligation under the Agreement, the Contracts, taken as a whole, or
any other Transaction Document.

 

“Monthly Report” means a report, in substantially the form of Annex F hereto,
furnished by the Collection Agent to the Agent pursuant to Article IV of the
Agreement as such form may be amended by the Agent from time to time subject to
the prior consent of the Collection Agent; provided, however, if the Collection
Agent fails to object within 10 days following receipt of any material change to
the form of Monthly Report, the Collection Agent will be deemed to have
consented to such amendment.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the amount of any
Excess Concentrations.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.

 

“Originators” means each of Transportation & Industrial Solutions (formerly
Service Solutions), a division of SPX, Waukesha, Marley, EST and such parties
that may be added as originators from time to time pursuant to the Purchase and
Contribution Agreement.

 

“Other Corporations” means SPX and all of its Subsidiaries except the Seller.

 

“Other Taxes” has the meaning set forth in Section 1.10(b).

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Percentage” of any Bank means, (a) with respect to Credit Lyonnais, the
percentage set forth on the signature page to the Agreement and (b) with respect
to a Bank that has entered into an Assignment and Acceptance, the amount set
forth therein as such Bank’s

 

I-13



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Percentage, in each case as such amount may be modified by an Assignment and
Acceptance entered into between a Bank and an Eligible Assignee.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Progress Payment Equipment” means equipment that is subject to additional
construction and/or services (other than any additional construction and/or
services provided pursuant to warranty or similar obligations) to be performed
by the related Originator.

 

“Progress Payment Equipment Balance” means

 

(i) for any Eligible Receivables that were originated by Waukesha relating to
Progress Payment Equipment, at any time, an amount equal to

 

[Aggregate Progress Payment Equipment Billings for each Full Month]    +   
[Partial Month Percentage multiplied by the Progress Payment Equipment Billings
for the Partial Month]

 

Progress Payment Equipment Billings = the billings for Receivables originated by
Waukesha relating to the Progress Payment Equipment in the applicable period.

 

Full Month = a full Fiscal Month in the Look Back Period.

 

Partial Month = the Fiscal Month corresponding to the oldest partial month in
the Look Back Period.

 

Partial Month Percentage = (i) the number of Days Sales Outstanding reported for
Waukesha in the Monthly Report, less the total number of days in each Full
Month, divided by (ii) the total number of days in the Fiscal Month
corresponding to the Partial Month.

 

Look Back Period = the total period of time comprised of each Full Month and the
portion of the Partial Month that is calculated by converting the actual number
of Days Sales Outstanding reported for Waukesha in the Monthly Report into
Fiscal Months beginning with the Fiscal Month immediately preceding the Fiscal
Month in which the Monthly Report is delivered and continuing backward in time;
or

 

(ii) for any Eligible Receivables that were originated by Marley relating to
Progress Payment Equipment, the aggregate Outstanding Balance of such Eligible
Receivables; provided, however, that if the Collection Agent is unable to
calculate the amount of Eligible Receivables relating to Progress Payment
Equipment, the “Progress Payment Equipment Balance” shall be deemed to equal:

 

I-14



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(A) on any date of determination on or before October 31, 2003, 0% of the
Outstanding Balance of all Eligible Receivables originated by Marley; and

 

(B) on an date after October 31 2003, 100% of the Outstanding Balance of all
Eligible Receivables originated by Marley.

 

“Purchase and Contribution Agreement” means the Purchase and Contribution
Agreement, dated the date of the Agreement, by and among SPX, as seller, the
Seller, as purchaser and the Originators, as the same may be amended, modified
or restated from time to time.

 

“Purchase Limit” means $130,000,000, as such amount may be reduced pursuant to
Section 1.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to Section
1.01(b), minus the then outstanding Capital of Receivable Interests under the
Agreement.

 

“Purchase Request” means a request for an incremental purchase in the form of
Annex A hereto.

 

“Receivable” means the indebtedness of any Obligor resulting from the provision
or sale of goods or services by an Originator under a Contract, and includes the
right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto which has been acquired by the Seller by
purchase or by capital contribution pursuant to the Purchase and Contribution
Agreement.

 

“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (a) each and every outstanding Pool Receivable, (b) all Related
Security with respect to such Pool Receivable and (c) all Collections with
respect to, and other proceeds of, such Pool Receivable and Related Security.
Each undivided percentage interest shall be computed as

 

C + YR + LR + CAFR +DR

NRPB

 

where:

 

C    =    the Capital of each such Receivable Interest at the time of
computation. YR    =    the Yield Reserve of each such Receivable Interest at
the time of computation. LR    =    the Loss Reserve of each such Receivable
Interest at the time of computation. DR    =    the Dilution Reserve of each
such Receivable Interest at the time of computation.

 

I-15



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

CAFR    =    the Collection Agent Fee Reserve of each such Receivable Interest
at the time of computation. NRPB    =    the Net Receivables Pool Balance at the
time of computation.

 

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.

 

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable.

 

“Related Security” means with respect to any Receivable:

 

(a) all of the Seller’s interest in any goods (including returned goods)
relating to any sale giving rise to such Receivable;

 

(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements authorized by an Obligor describing any collateral securing such
Receivable;

 

(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

 

(d) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) to the extent relating to
such Receivable and the related Obligor.

 

“Replacement Bank” has the meaning set forth in Section 1.08(d) of the
Agreement.

 

“Reserves” means the sum of (i) the Loss Reserve, (ii) the Dilution Reserve,
(iii) the Yield Reserve, and (iv) the Collection Agent Fee Reserve.

 

“Schedule of Closing Documents” means the documents identified on Annex I hereto
to be delivered on the Closing Date.

 

“Settlement Period” for any Receivable Interest means each period commencing on
the first day and ending on the last day of each Fixed Period for such
Receivable Interest and, on and after the Termination Date for such Receivable
Interest, such period (including, without limitation, a period of one day) as
shall be selected from time to time by the Agent or, in the absence of any such
selection, each period of thirty days from the last day of the immediately
preceding Settlement Period.

 

I-16



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

“SPX” means SPX Corporation, a Delaware corporation.

 

“SPX Credit Agreement” means the Fifth Amended and Restated Credit Agreement,
dated as of October 6, 1998, as amended and restated as of December 27, 2002
among SPX, the Bank of Nova Scotia as syndication agent, Bank of America, N.A.,
Bank One N.A. and Wachovia Bank N.A. as documentary agents, JPMorgan Chase Bank,
as Administrative Agent, and the other borrowers and lenders party thereto.

 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Subsidiary” of a specified Person means any corporation or other entity of
which securities having ordinary voting power to elect a majority of the board
of directors or other persons performing similar functions are at the time
directly or indirectly owned by such specified Person.

 

“Tangible Net Worth” means at any time an amount equal to (a) the Outstanding
Balance of all Receivables plus cash and cash equivalents of the Seller, minus
(b) the sum of (i) to the extent included in the Outstanding Balance of all
Receivables, 100% of the Outstanding Balance of Defaulted Receivables, plus (ii)
Capital, Yield Reserve, Loss Reserve and Collection Agent Fee Reserve, plus
(iii) the Deferred Purchase Price.

 

“Taxes” has the meaning set forth in Section 1.10(a).

 

“Termination Date” for any Receivable Interest in the Pool Receivables means (a)
in the case of a Receivable Interest owned by an Investor, the earlier of (i)
the Business Day which the Seller or the Agent designates by notice to the other
at least one Business Day in advance for such Receivable Interest in the Pool
Receivables and (ii) the Facility Termination Date and (b) in the case of a
Receivable Interest in the Pool Receivables owned by a Bank, the earlier of (i)
the Business Day which the Seller so designates by notice to the Agent at least
one Business Day in advance for such Receivable Interest in the Pool Receivables
and (ii) the Commitment Termination Date.

 

“Three Month Default Ratio” means for any month, the three-month rolling average
of the percentage equivalent of a fraction, computed as of the last day of each
month, obtained by dividing (a) the aggregate Outstanding Balance of all
Receivables that were Defaulted Receivables on the last day of each such month
by (b) the aggregate Outstanding Balance of all Receivables on such day.

 

“Three Month Delinquency Ratio” means for any month, the three-month rolling
average of the percentage equivalent of a fraction, computed as of the last day
of each month, obtained by dividing (a) the aggregate Outstanding Balance of all
Receivables that were Delinquent Receivables as of the last day of such month by
(b) the aggregate Outstanding Balance of all Receivables on such day.

 

“Three Month Dilution Ratio” means for any month, the three-month rolling
average of the percentage equivalent of a fraction computed as of the last day
of each month,

 

I-17



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

obtained by dividing (a) the aggregate dollar amount of Dilutions as of the last
day of such month by (b) the aggregate Outstanding Balance of all Receivables on
such day.

 

“Transaction Document” means any of the Agreement, the Fee Agreement, the
Purchase and Contribution Agreement and all other agreements executed by SPX or
its Subsidiaries and delivered to the Agent related hereto or thereto identified
on the Schedule of Closing Documents and such other documents that are
designated by agreement of the parties as “Transaction Documents.”.

 

“Transferee” means any Person to whom any Investor or Bank has transferred all
or any portion of its rights and obligations under this Agreement by way of an
assignment or participation as described in Section 10.03.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Waukesha” means Waukesha Electric Systems, Inc., a Wisconsin corporation.

 

“Yield” means:

 

(a) for each Receivable Interest for any Fixed Period to the extent the Issuer
will be funding such Receivable Interest during such Fixed Period through the
issuance of commercial paper,

 

IR x C x ED + LF

              360

 

(b) for each Receivable Interest for any Fixed Period, to the extent the
Investors will not be funding such Receivable Interest during such Fixed Period
through the issuance of commercial paper or the Banks will be funding such
Receivable Interest,

 

AR x C x ED + LF

                360

 

where:

 

  AR =  the Assignee Rate for such Receivable Interest for such Fixed Period

 

  C =  the Capital of such Receivable Interest during such Fixed Period

 

  ED =  the actual number of days elapsed during such Fixed Period

 

  IR =  the Investor Rate for such Receivable Interest for such Fixed Period

 

I-18



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

  LF =  the Liquidation Fee, if any, for such Receivable Interest for such Fixed
Period;

 

provided that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Yield Reserve” for any Receivable Interest at any time means the sum of (a) the
then accrued and unpaid Yield for such Receivable Interest and (b) an amount
equal to the product of (i) a stress factor of 2.25, (ii) the Capital of such
Receivable Interest on such date, (iii) the Alternate Base Rate for such
Receivable Interest for a 30-day Fixed Period deemed to commence on such date
and (iv) a fraction having Days Sales Outstanding as its numerator and 360 as
its denominator.

 

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9.

 

I-19



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1. Conditions Precedent to Initial Purchase. The initial purchase of a
Receivable Interest under the Agreement is subject to the conditions precedent
that the Agent shall have received on or before the date of such purchase the
following, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Agent:

 

(a) A certificate of the Secretary or Assistant Secretary (or equivalent) of the
Seller and each Originator (other than TIS) certifying (i) copies of the
resolutions of the Board of Managers or Board of Directors of the Seller and
such Originator approving the applicable Transaction Documents, (ii) copies of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Transaction Documents, (iii) the
operating agreements or by-laws of the Seller and (iv) the names and true
signatures of the officers of the Seller and each Originator authorized to sign
the Transaction Documents to be delivered by it hereunder and thereunder.

 

(b) A copy of the certificate of formation of the Seller, certified as of a
recent date by the Secretary of State or other appropriate official of the state
of its organization, and a certificate as to the good standing of the Seller
from such Secretary of State or other official, dated as of a recent date.

 

(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions necessary to perfect the ownership and security
interests contemplated by the Agreement and the Purchase and Contribution
Agreement.

 

(d) Acknowledgment copies, or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in (i) the Receivables or Related Security previously granted by
the Seller or the Originators and (ii) the collateral security referred to in
Section 1.09.

 

(e) Completed requests for information, dated on or before the date of such
initial purchase, listing the financing statements referred to in clause (c) or
clause (d) above and all other effective financing statements filed in the
jurisdictions referred to in clause (c) or clause (d) above that name the Seller
or the Originators as debtor, together with copies of such other financing
statements (none of which shall cover any Receivables, Related Security or the
collateral security referred to in Section 1.09).

 

(f) Copies of executed Lock-Box Agreements with the Lock-Box Banks.

 

(g) A favorable opinion of counsel for the Seller and the Originators,
substantially in the form as the Agent may reasonably request, covering true
sale, non-consolidation, UCC security interest creation, perfection and
priority, and corporate matters.

 

II-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(h) An executed copy of the Fee Agreement.

 

(i) An executed copy of the Purchase and Contribution Agreement.

 

(j) A letter from the rating agencies rating the Issuer’s Commercial Paper Notes
to the effect that the ratings of such Commercial Paper Notes will not be
downgraded as a result of such purchase.

 

(k) Such other approvals, opinions, documents or reports, including without
limitation all historical information relating to the Receivables sold by the
Originators to the Seller, as the Agent may reasonably request.

 

2. Conditions Precedent to All Purchases and Reinvestments. Each purchase
(including the initial purchase), and each reinvestment in, the Pool Receivables
shall be subject to the further conditions precedent that:

 

(a) in the case of each purchase, the Collection Agent shall have delivered to
the Agent on or prior to such purchase, in form and substance satisfactory to
the Agent, a completed Monthly Report containing information covering the most
recently ended Fiscal Month and demonstrating that after giving effect to such
purchase no Event of Termination or Incipient Event of Termination under
paragraph (j) of Exhibit V would occur;

 

(b) on the date of such purchase or reinvestment pursuant to Section 1.04(b)(ii)
of the Agreement, the following statements shall be true (and acceptance of the
proceeds of such purchase or reinvestment shall be deemed a representation and
warranty by the Seller that such statements are then true), except that the
statement in clause (iii) below is required to be true only if such purchase or
reinvestment is by an Investor:

 

(i) the representations and warranties contained in Exhibit III are correct on
and as of the date of such purchase or reinvestment as though made on and as of
such date,

 

(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes an Event of Termination or an Incipient Event
of Termination,

 

(iii) the Agent shall not have given the Seller at least one Business Day’s
notice that the Investors have terminated the reinvestment of Collections in all
or some Receivable Interests, and

 

(iv) SPX shall have sold or contributed to the Seller, pursuant to the Purchase
and Contribution Agreement, all Receivables arising on or prior to such date,
which SPX acquired from the Originators other than TIS in accordance with the
terms of the Purchase and Contribution Agreement.

 

II-2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(c) in the case of a purchase, the Seller shall have delivered to the Agent a
Purchase Request at least three Business Days in advance.

 

II-3



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

 

 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants as follows:

 

(a) The Seller is an entity duly organized, validly existing and in good
standing under the laws of the state of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, except in such jurisdictions where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

 

(b) The execution, delivery and performance by the Seller of each Transaction
Document to which it is a party (i) are within the Seller’s limited liability
company powers, (ii) have been duly authorized by all necessary limited
liability company action, (iii) do not contravene (1) the Seller’s certificate
of formation or operating agreement, (2) any law, rule or regulation applicable
to the Seller, (3) any contractual restriction binding on or affecting the
Seller or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Seller or its property, and (iv) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties (except for the interest in favor of the Agent created
pursuant to the Agreement); and no transaction contemplated by the Agreement
requires compliance with any bulk sales act or similar law. Each of the
Transaction Documents to which it is a party has been duly executed and
delivered by the Seller.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
to which it is a party, except for the filing of UCC financing statements which
are referred to therein.

 

(d) Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(e) The balance sheet of SPX and its Subsidiaries as at the end of its most
recent fiscal year, and the related statements of income and retained earnings
of SPX and its Subsidiaries for such fiscal year, copies of which have been
furnished to the Agent, fairly present in all material respects the financial
condition of SPX and its Subsidiaries as at such date and the results of the
operations of each of SPX and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied, and since the end of its most recent fiscal year there has
been no material adverse change in the business, operations, property or
financial or other condition of SPX and its Subsidiaries that could reasonably
be expected to affect the value or collectibility of the Receivable Interest.
The opening pro forma balance sheet of

 

III-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

the Seller as at March 31, 2003, giving effect to the initial purchase to be
made under the Agreement, a copy of which has been furnished to the Agent,
fairly presents in all material respects the financial condition of the Seller
as at such date, in accordance with generally accepted accounting principles
(except that no footnote disclosures are required to be furnished), and since
the formation of the Seller, there has been no material adverse change in the
business, operations, property or financial or other condition of the Seller
that could reasonably be expected to affect the value or collectibility of the
Receivable Interest.

 

(f) There is no pending or threatened action or proceeding affecting any of the
Originators or any of their Subsidiaries before any court, governmental agency
or arbitrator which is reasonably likely to materially adversely affect the
financial condition or operations of any of the Originators or any of their
Subsidiaries that could reasonably be expected to affect the value or
collectibility of the Receivable Interest or the ability of the Seller or any of
the Originators to perform their respective obligations under the Transaction
Documents, or which purports to affect the legality, validity or enforceability
of the Transaction Documents; none of the Originators nor any of their
Subsidiaries are in default with respect to any order of any court, arbitration
or governmental body except for defaults with respect to orders which defaults
are not material to the business or operations of the Originators and their
Subsidiaries, taken as a whole.

 

(g) No use of the proceeds of any purchase or reinvestment hereunder will
violate or result in a violation of the Securities Act of 1933, as amended, or
the regulations issued pursuant thereto, or the Securities and Exchange Act of
1934, as amended, or the regulations issued pursuant thereto, or Regulation T, U
or X promulgated by the Board of Governors’ of the Federal Reserve System.

 

(h) The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security free and clear of any Adverse Claim. Upon each purchase of or
reinvestment in a Receivable Interest, the Investors or the Banks, as the case
may be, shall acquire a valid and perfected undivided percentage ownership
interest or shall have acquired a valid and perfected first priority security
interest to the extent of the pertinent Receivable Interest in each Pool
Receivable then existing or thereafter arising and in the Related Security and
Collections with respect thereto. No effective financing statement or other
instrument similar in effect covering any Contract or any Pool Receivable or the
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Agent relating to the Agreement,
those filed by the Seller pursuant to the Purchase and Contribution Agreement
and those filed by any Originator in connection with the transfers to the
Seller.

 

(i) Each Monthly Report (if prepared by the Seller or one of its Affiliates, or
to the extent that information contained therein is supplied by the Seller or an
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished at any time by or on behalf of the Seller to the Agent, the
Investors or the Banks in connection with the Agreement, taken as a whole, is
accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent, the Investors or the Banks, as the

 

III-2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

case may be, at such time) as of the date so furnished, and no such document
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.

 

(j) The jurisdiction of organization of the Seller and the office where the
Seller keeps its records concerning the Pool Receivables are located at the
address or addresses referred to in paragraph (b) of Exhibit IV.

 

(k) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts of the Seller at such Lock-Box Banks, are
specified in Annex G hereto (or at such other Lock-Box Banks and/or with such
other Lock-Box Accounts as have been notified to the Agent in accordance with
the Agreement).

 

(l) The Seller is not known by and does not use any tradename or
doing-business-as name.

 

(m) The Seller was formed on April 16, 2003, and the Seller did not engage in
any business activities prior to the date of the Agreement. The Seller has no
Subsidiaries.

 

(n) (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not believe that it will, incur Debt or liabilities beyond the
Seller’s abilities to pay such Debt and liabilities as they mature and (iv) the
Seller is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which the Seller’s property would constitute
unreasonably small capital.

 

(o) With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by SPX or
(ii) shall have purchased such Pool Receivable from SPX in exchange for payment
(made by the Seller to SPX in accordance with the provisions of the Purchase and
Contribution Agreement) of cash, Deferred Purchase Price, or a combination
thereof in an amount which constitutes fair consideration and reasonably
equivalent value. Each such sale referred to in clause (ii) of the preceding
sentence shall not have been made for or on account of an antecedent debt owed
by SPX to the Seller and no such sale is voidable or subject to avoidance under
any section of the Federal Bankruptcy Code.

 

III-3



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

 

EXHIBIT IV

 

COVENANTS

 

Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks or the
Agent are paid in full:

 

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its existence as a limited liability company, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications and privileges would
not materially adversely affect the collectibility of the Receivables Pool or
the ability of the Seller to perform its obligations under the Transaction
Documents.

 

(b) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Pool Receivables (and all original documents relating
thereto) at the address of the Seller set forth in Section 6.02 of the Agreement
or, upon 30 days’ prior written notice to the Agent, at any other locations in
jurisdictions where all actions reasonably requested by the Agent to protect and
perfect the interest in the Pool Receivables and the other items contemplated by
Section 1.09 have been taken and completed. The Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including,
without limitation, records adequate to permit the daily identification of each
Pool Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will take all action reasonably necessary to cause the Collection
Agent and the Originators to timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by
them under the Contracts related to the Pool Receivables, and to timely and
fully comply in all material respects with the Credit and Collection Policy in
regard to each Pool Receivable and (except as permitted in clauses (e) and (f)
below) the related Contract.

 

(d) Sales, Liens, Etc. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, the Seller’s undivided interest in any Pool
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Pool Receivables are sent, or assign any
right to receive income in respect thereof, other than as specified in this
Agreement and the other Transaction Documents.

 

IV-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(e) Extension or Amendment of Receivables. Except as provided in Section
4.02(c), the Seller will not, and will not permit the Collection Agent to,
extend the maturity or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable, or amend, modify or waive any term or condition of
any Contract to the extent related thereto.

 

(f) Change in Business or Credit and Collection Policy. The Seller will not make
or permit any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under the Agreement.

 

(g) Change in Payment Instructions to Obligors. The Seller will not make or
permit any change in the instructions to Obligors regarding payments to be made
to the Seller or the Collection Agent or payments to be made to any Lock-Box
Bank, unless the Agent shall have received notice of and agreed to such change,
other than a change related solely to instructions to Obligors to pay to a new
Lock-Box Bank.

 

(h) Addition or Termination of Lock-Box Banks or Lock-Box Agreements. The Seller
will not add or terminate or cause or permit the addition or termination of any
bank as a Lock-Box Bank from those listed in Annex E to the Agreement or
terminate any Lock-Box Agreement, unless the Agent shall have received notice of
such addition or termination of a Lock-Box Bank, notice of the termination of
the Lock-Box Account with any terminated Lock-Box Bank and executed copies of
Lock-Box Agreements with each newly added Lock-Box Bank. The Seller will not
permit any provision of any Lock-Box Agreement to be changed, amended, modified
or waived without the prior written consent of the Agent.

 

(i) Deposits to Lock-Box Accounts. The Seller will deposit, or cause to be
deposited, all Collections of Pool Receivables into Lock-Box Accounts. The
Seller will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Account cash or cash proceeds other than
Collections of Pool Receivables.

 

(j) Marking of Records. At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables and related Contracts with a
legend evidencing that Receivable Interests related to such Pool Receivables and
related Contracts have been sold in accordance with the Agreement.

 

(k) Reporting Requirements. The Seller will provide to the Agent (in multiple
copies, if requested by the Agent) the following:

 

(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of SPX, a balance sheet of SPX and its
Subsidiaries as of the end of such quarter and a statement of income and
retained earnings of SPX and its Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer, treasurer or assistant treasurer of
SPX;

 

IV-2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of SPX, a copy of the annual report for such year for SPX and its
Subsidiaries, containing financial statements for such year audited by Deloitte
& Touche, LLP or other independent public accountants reasonably acceptable to
the Agent;

 

(iii) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer, treasurer or assistant treasurer of the Seller
setting forth details of such Event of Termination or Incipient Event of
Termination and the action that the Seller has taken and proposes to take with
respect thereto;

 

(iv) promptly after the sending or filing thereof, copies of all reports that
any of the Originators send to any of their securityholders, and copies of all
reports and registration statements that any of the Originators or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

 

(v) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition which could, in the
aggregate, reasonably be expected to result in the imposition of liability on
the Seller in excess of $1,000,000 or, with respect to any Affiliate, in excess
of $50,000,000;

 

(vi) at least ten Business Days prior to any change in the name, or change in or
addition of a jurisdiction, of an Originator or the Seller, a notice setting
forth the new name or jurisdiction and the effective date thereof and UCC3
amendments to all UCC1 financing statements filed in connection with the
Agreement;

 

(vii) promptly after the Seller obtains knowledge thereof, notice of any “Event
of Termination” or “Facility Termination Date” under the Purchase and
Contribution Agreement;

 

(viii) so long as any Capital shall be outstanding, as soon as possible and in
any event no later than the day of occurrence thereof, notice that the
Originators have stopped selling or contributing to the Seller, pursuant to the
Purchase and Contribution Agreement, newly arising Receivables;

 

IV-3



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(ix) at the time of the delivery of the financial statements provided for in
clauses (i) and (ii) of this paragraph, a certificate of the chief financial
officer or the treasurer or assistant treasurer of the Seller to the effect
that, to the best of such officer’s knowledge, no Event of Termination has
occurred and is continuing or, if any Event of Termination has occurred and is
continuing, specifying the nature and extent thereof;

 

(x) promptly after receipt thereof, copies of all consents requested from the
Seller by, and all notices or other documents received by the Seller from, the
Originators under the Purchase and Contribution Agreement;

 

(xi) promptly, from time to time, such other information, documents, records or
reports respecting the Receivables or the condition or operations, financial or
otherwise, of the Seller as the Agent may from time to time reasonably request;

 

(xii) promptly after the Seller obtains knowledge thereof, notice of any (a)
litigation, investigation or proceeding which may exist at any time between the
Seller or an Originator and any governmental authority which, in either case,
could reasonably be expected to have a material adverse effect on the business,
operations, property or financial or other condition of the Seller or any of the
Originators; (b) litigation or proceeding adversely affecting the Seller’s or
any Originator’s ability to perform its obligations under a Transaction Document
or (c) litigation or proceeding adversely affecting (i) the Seller or (ii) any
of the Originators that could reasonably be expected to have a Material Adverse
Effect on the collectibility of the Receivables;

 

(xiii) promptly after the occurrence thereof, notice of a change in the
business, operations, property or financial or other condition of the Seller
that would be reasonably likely to result in a Material Adverse Effect; and

 

(xiv) promptly after the Seller obtains knowledge thereof, the addition of any
entity as a prospective originator and any corporate reorganization, mergers or
acquisitions affecting any Originator including, but not limited to, any
corporate spin-off or consolidation, the Seller will provide the Agent access to
such information or documentation as may be requested to assess the credit
quality of any receivables relating to any such originator to be sold or
contributed by SPX pursuant to the Purchase and Contribution Agreement. The
Seller will be responsible for any due diligence expenses associated with any
such audit and review, provided that prior to the incurrence of any such costs,
the Agent and the Seller will negotiate in good faith regarding the
appropriateness of the scope of the due diligence review and a cap on such
expenses.

 

(l) Corporate Separateness.

 

(i) The Seller shall at all times maintain at least one independent manager who
(x) is not currently and has not been during the five years preceding

 

IV-4



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

the date of the Agreement an officer, director, manager or employee of, or a
major vendor or supplier of services to, an Affiliate of the Seller or any Other
Corporation, (y) is not a current or former officer or employee of the Seller
and (z) is (except through a mutual fund or similar pooled investment vehicle)
not a stockholder or equity owner of any Other Corporation or any of their
respective Affiliates.

 

(ii) The Seller shall not direct or participate in the management of any other
Person’s operations.

 

(iii) The Seller shall conduct its business from an office separate from that of
any other Person (but which may be located in the same facility as one or more
of the Other Corporations). The Seller shall have stationery and other business
forms and a mailing address and a telephone number separate from that of any
other Person.

 

(iv) The Seller shall at all times be adequately capitalized in light of its
contemplated business.

 

(v) The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.

 

(vi) The Seller shall maintain its assets and transactions separately from those
of any other Person and the Seller shall reflect such assets and transactions in
financial statements separate and distinct from those of any other Person and
evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of any other Person, it being
acknowledged that the Seller will be a Subsidiary reflected in the consolidated
financial statements of SPX. The Seller shall hold itself out to the public
under the Seller’s own name as a legal entity separate and distinct from any
other Person. The Seller shall not hold itself out as having agreed to pay, or
as being liable, primarily or secondarily, for, any obligations of any other
Person.

 

(vii) The Seller shall not maintain any joint account with any Other Corporation
or become liable as a guarantor or otherwise with respect to any Debt or
contractual obligation of any other Person. The membership interests of the
Seller and any Debt (whether or not represented by promissory notes) of or
issued by the Seller to SPX or any of its Subsidiaries may not be pledged to
secure Debt of SPX or any Other Corporation.

 

(viii) The Seller shall not make any payment or distribution of assets with
respect to any obligation of any other Person or grant an Adverse Claim on any
of its assets to secure any obligation of any other Person.

 

(ix) The Seller shall not make loans, advances or otherwise extend credit to any
other Person except as contemplated by the Agreement or the Purchase and
Contribution Agreement.

 

IV-5



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(x) The Seller shall to the extent required by applicable law hold regular duly
noticed meetings (or authorize actions by unanimous written consent) of its
Board of Managers and make and retain minutes of such meetings.

 

(xi) The Seller shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC1 financing statements, with respect to all assets
(other than Receivables or interests therein acquired under the Purchase and
Contribution Agreement) purchased from any of the Other Corporations.

 

(xii) The Seller shall not engage in any transaction with any other Person,
except as permitted by the Agreement and as contemplated by the Purchase and
Contribution Agreement.

 

(xiii) The Seller shall comply with (and cause to be true and correct) in all
material respects each of the facts and assumptions contained in the
“Assumptions of Fact” section of the opinion of bankruptcy counsel delivered
pursuant to paragraph (g) of Exhibit II to the Agreement.

 

(xiv) The Seller will not commingle its funds or assets with those of any other
person or entity. The Seller will provide separately for its expenses and
liabilities from its own funds, and will fairly and reasonably allocate any
expenses associated with services provided by common employees, office space, or
other overhead and administrative expenses with any affiliate.

 

(xv) The Seller will not identify itself as a division of any other person or
entity, and will hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity and will correct any known
misunderstanding regarding its separate identity.

 

(xvi) The Seller will transact all business with affiliates on an arms’ length
basis and pursuant to commercially reasonable agreements.

 

(xvii) After entering into the transactions contemplated by this Agreement and
the Purchase and Contribution Agreement, the Seller will not transfer any of its
assets to SPX other than (i) transfers for fair or reasonably equivalent
consideration and without the intent to hinder, delay or defraud the Seller’s
creditors, and (ii) distributions that are not fraudulent or in violation of
applicable entity law. If, after entering into the transactions contemplated by
this Agreement and the Purchase and Contribution Agreement, SPX transfers any of
its assets to the Seller, the Seller will properly account for such transfers as
capital contributions or sales made in accordance with the Purchase and
Contribution Agreement and its Organizational Documents, as applicable.

 

(xviii) No loans will be made by the Seller to SPX except for the Deferred
Purchase Price Note.

 

IV-6



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(xix) The Seller will not incur any indebtedness except in accordance with the
Transaction Documents.

 

(m) Purchase and Contribution Agreement. The Seller will not amend, waive or
modify any provision of the Purchase and Contribution Agreement or waive the
occurrence of any “Event of Termination” under the Purchase and Contribution
Agreement, without in each case the prior written consent of the Agent. The
Seller will perform all of its obligations under the Purchase and Contribution
Agreement in all material respects and will enforce the Purchase and
Contribution Agreement in accordance with its terms in all material respects.

 

(n) Nature of Business. The Seller will not engage in any business other than
the purchase of Receivables, Related Security and Collections from the
Originators and the transactions contemplated by the Agreement or the Purchase
and Contribution Agreement. The Seller will not create or form any Subsidiary.

 

(o) Mergers, Etc. The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by the Agreement and the Purchase and Contribution
Agreement.

 

(p) Distributions, Etc. The Seller will not declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of equity security of the
Seller, or return any capital to its members as such, or purchase, retire,
defease, redeem or otherwise acquire for value or make any payment in respect of
any membership interest of the Seller or any warrants, rights or options to
acquire any such membership interest, now or hereafter outstanding; provided,
however, that the Seller may declare and pay cash dividends or distributions on
its membership interest to its members so long as (i) no Event of Termination
shall then exist or would occur as a result thereof, (ii) the Seller would not
be rendered insolvent as a result of such distribution, (iii) such dividends or
distributions are in compliance with all applicable law including the limited
liability company law of the state of the Seller’s formation, and (iv) such
dividends or distributions have been approved by all necessary and appropriate
limited liability company action of the Seller.

 

(q) Debt. The Seller will not incur any Debt, other than any Debt incurred
pursuant to the Agreement and the Purchase and Contribution Agreement.

 

(r) Operating Agreement. The Seller will not amend or delete Articles I or IV of
its certificate of formation or Articles 4, 9, or 10 of its operating agreement.

 

(s) Tangible Net Worth. The Seller will maintain Tangible Net Worth at all times
equal to at least 3% of the Outstanding Balance of the Receivables at such time.

 

IV-7



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

EXHIBIT V

 

EVENTS OF TERMINATION

 

Each of the following, unless waived in writing by the Agent (other than as set
forth in paragraphs (g) and (h) which cannot be waived), shall be an “Event of
Termination”:

 

(a) The Collection Agent (if SPX or any of its Affiliates) or the Seller (i)
shall fail to perform or observe in any material respect any term, covenant or
agreement under the Agreement (other than as referred to in clause (ii) of this
paragraph (a)) and such failure shall remain unremedied for five Business Days
or (ii) shall fail to make when due any payment (other than as referred to in
clause (ii) of paragraph (b), below) or deposit to be made by it under the
Agreement; or

 

(b) After the occurrence of an Event of Termination or an Incipient Event of
Termination, the Seller or any of the Originators shall fail (i) to transfer to
the Agent when requested any rights, pursuant to the Agreement, which it then
has as Collection Agent or (ii) to make any payment required under Section 1.04;
or

 

(c) Any representation or warranty made or deemed made by the Collection Agent
or any Affiliate thereof in its capacity as the Collection Agent (or any of
their respective officers) under or in connection with the Agreement or any
other Transaction Document or any information or report taken as a whole
delivered by the Collection Agent or any Affiliate thereof in its capacity as
the Collection Agent pursuant to the Agreement or any other Transaction Document
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered; or

 

(d) Any representation or warranty made or deemed to be made by the Seller under
or in connection with the Agreement or any other Transaction Document or any
information or report taken as a whole delivered by the Seller shall prove to
have been incorrect or untrue when made or deemed made or delivered; or

 

(e) The Seller or any of the Originators shall fail to perform or observe in any
material respect any term, covenant or agreement contained in any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for ten days after written notice thereof shall
have been given to the Seller by the Agent (or, with respect to a failure to
deliver the Monthly Report pursuant to the Agreement, such failure shall remain
unremedied for five days, without a requirement for notice); or

 

(f) The Seller, the Parent or any of the Originators shall fail to pay any
principal of or premium or interest on any of its Debt which is outstanding in a
principal amount of at least $75,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such

 

V-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof
excluding, however, any such prepayments, redemptions, conversions, repurchases
or defeasements (or offers to do any of the foregoing) that are of the type that
would not be an event of default under clause (g) of Article VII of the SPX
Credit Agreement; or

 

(g) Any purchase or any reinvestment pursuant to the Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create a valid and
perfected undivided percentage ownership or to constitute a future advance under
a valid and perfected first priority security interest, or any Receivable
Interest shall for any reason cease to be, a valid and perfected undivided
percentage ownership or first priority security interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto free and clear of any Adverse
Claim; or the security interest created pursuant to Section 1.09 shall for any
reason cease to be a valid first priority perfected security interest in the
collateral security referred to in that section free and clear of any Adverse
Claim; or

 

(h) The Seller, the Parent or any of the Originators shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors or file a notice of intention to make a proposal to some or all of its
creditors; or any proceeding shall be instituted by or against the Seller, SPX
or any of the Originators seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, the Parent or any of the Originators shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (g); or

 

(i) As of the last day of any Fiscal Month (i) the Default Ratio shall exceed
10%, (ii) the Delinquency Ratio shall exceed 5%, (iii) the Dilution Ratio shall
exceed 4.5%, (iv) the Three Month Default Ratio shall exceed 8%, (v) the Three
Month Delinquency Ratio shall exceed 4%, or (vi) the Three Month Dilution Ratio
shall exceed 3.5%; or

 

V-2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(j) The Net Receivables Pool Balance shall for a period of two consecutive
Business Days be less than 100% of the aggregate outstanding Capital of all
Receivable Interests plus the Reserves; or

 

(k) There shall have occurred any change in the business, financial condition or
operations of either the Seller or SPX and its Subsidiaries taken as a whole,
since December 31, 2002 that materially adversely affects the collectibility of
the Receivables Pool or the ability of the Seller or the Collection Agent to
collect Pool Receivables or otherwise perform its obligations under the
Agreement; or

 

(l) An “Event of Termination” or “Facility Termination Date” shall occur under
the Purchase and Contribution Agreement, or the Purchase and Contribution
Agreement shall cease to be in full force and effect; or

 

(m) All of the outstanding membership interests of the Seller shall cease to be
owned, directly or indirectly, by SPX; or

 

(n) There shall have occurred any “change in control” (as defined in the SPX
Credit Agreement) of SPX, the Seller, the Collection Agent or any of the
Originators; or

 

(o) SPX shall fail to perform or observe any financial covenant of the SPX
Credit Agreement as in effect as of the date hereof (it being understood that
the financial covenant in the SPX Credit Agreement, as of the date hereof, is
Section 6.01 of the SPX Credit Agreement), after giving effect to any subsequent
amendments, supplements, modifications or waivers; provided, however, that if
the Agent (or an Affiliate thereof) is no longer a party to the SPX Credit
Agreement, any such amendment, supplement, modification or waiver must have been
approved by the Agent as of the date thereof (which approval shall not be
unreasonably withheld).

 

V-3



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

 

ANNEX A

 

[Date]

 

[FORM OF PURCHASE REQUEST]

 

Credit Lyonnais New York Branch, as Agent

1301 Avenue of the Americas

New York, NY 10019

Attention: Florence Reyes

Fax: (212) 261 3448

Tel: (212) 261-7897

 

Re: [SELLER]

 

Ladies and Gentlemen:

 

Reference is made to the Receivables Purchase Agreement dated as of April 24,
2003 (as amended, supplemented or otherwise, modified from time to time, the
“Receivables Purchase Agreement”) among SPX Receivables, LLC (the “Seller”), SPX
Corporation (the “Collection Agent”), Atlantic Asset Securitization Corp. and
Credit Lyonnais New York Branch. Capitalized terms unless otherwise defined
herein shall have the meanings set forth in the Receivables Purchase Agreement.

 

1. The Seller hereby requests a purchase of $             on
                    , 20     (the “Purchase Date”) and an initial Fixed Period
ending on             .

 

2. The Seller hereby certifies, represents and warrants to the Agent, the
Investors and the Banks that on and as of the Purchase Date:

 

(a) all applicable conditions precedent set forth in Exhibit II to the
Receivables Agreement have been satisfied;

 

(b) each of its representations and warranties contained in Exhibit III to the
Receivables Agreement will be true and correct, in all material respects, as if
made on and as of the Purchase Date;

 

(c) no event has occurred and is continuing, or would result from the requested
purchase, that constitutes an Event of Termination or Incipient Event of
Termination;

 

(d) the Facility Termination Date has not occurred; and

 

A-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

(e) after giving effect to the purchase requested above, (i) the outstanding
Capital is less than or equal to the Purchase Limit, and (ii) the aggregate of
the Receivable Interests does not exceed 100%.

 

IN WITNESS WHEREOF, the Seller has caused this Purchase Request to be executed
and delivered as of this      day of                     , 20    .

 

SPX RECEIVABLES, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

 

ANNEX B

 

CONCENTRATION PERCENTAGES

FOR ELIGIBLE RECEIVABLES

 

Short-term Rating of Obligor

from Standard & Poor’s*

--------------------------------------------------------------------------------

 

Short-term

Rating of Obligor from

Moody’s Investors Service*

--------------------------------------------------------------------------------

 

Concentration Percentage

--------------------------------------------------------------------------------

A1   P1   12% A2   P2   6.0% A3   P3   4.0% not rated or non-investment grade  
not rated or non-investment grade   2.0%

 

CONCENTRATION PERCENTAGES

FOR ELIGIBLE RECEIVABLES RELATING TO PROGRESS PAYMENT EQUIPMENT

 

Long-term Local Issuer

Rating of SPX from

Standard & Poor’s

--------------------------------------------------------------------------------

 

Senior Implied Issuer Rating

of SPX from

Moody’s Investors Service

--------------------------------------------------------------------------------

 

Concentration Percentage

--------------------------------------------------------------------------------

BB   Ba2   20% BB-   Ba3   8% Below BB - or not rated   Below Ba3 or not rated  
0%

--------------------------------------------------------------------------------

* If an Obligor has a split rating, the Concentration Percentage shall be based
on the lower rating. If an Obligor does not have a short-term rating but has a
long-term rating, the Concentration Percentage shall be based on the equivalent
long-term ratings as indicated in the following charts:

 

B-1



--------------------------------------------------------------------------------

[CL-SPX Receivables Agreement]

 

Moody’s Investors Service, Inc. Equivalent Long-Term Ratings

 

Long-Term

--------------------------------------------------------------------------------

   Short-Term


--------------------------------------------------------------------------------

Aaa through A1    P-1 A2 through Baa1    P-2 Baa2 through Baa3    P-3 Below Baa3
or Not Rated by Moody’s    Not Rated

Standard & Poor’s Equivalent Long-Term Ratings

 

Long-Term

--------------------------------------------------------------------------------

   Short-Term


--------------------------------------------------------------------------------

AAA through AA-    A-1+ A+    A-1 A through BBB+    A-2 BBB through BBB-    A-3
Below BBB - or Not    Not Rated

 

Rated by S&P

 

B-2